               Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 1 of 35




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20624400
Notice of Service of Process                                                                            Date Processed: 10/31/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Group Inc.
                                              Entity ID Number 2541558
Entity Served:                                Liberty Mutual Group Inc
Title of Action:                              Walter White vs. Liberty Mutual Group Inc
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201978184
Jurisdiction Served:                          Texas
Date Served on CSC:                           10/31/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Lena Cervera
                                              713-574-7777

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                             EXHIBIT
                                                                               exhibitsticker.com




                                                                   A
                Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 2 of 35

                                                      CAUSE NO. 201978184
CUPY C]F Rl.f:ADIN(3 PttovIDLD B'Y eI.,r

                                                                   RECEIPT NO: 838698 TRACKING NO: 73690802
                                                                        EML
Plaintiff:                                                                          In The 157th
WHITE, WALTER                                                                       Judicial District Court of
vs.                                                                                 Harris County, Texas
Defendant:                                                                          201 CAROLINE
LIBERTY MUTUAL GROUP INC                                                            Houston, Texas
                                                  CITATION CORPORATE
THE S7'A:1 E OF TEXAS
County of Harris

To:    LIBERTY MUTUA.L GROUP INC (A DOMESTIC CO.RPORATION) BY SERVING ITS REGISTERED
AGENT CORPORATION 511;KVICE COMPANY
211 E 7TH STREET SUITE 620, AUSTIN TX 78701

         Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on October 25, 2019 in the above cited cause riumber aiid court. The instrument attached describes
the claim against you.

        YOU HAVE BEEN SUED. You may eiiiploy an attorney. If you tir your Attorney do not file a written answer with
the District Clerk who issued .this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation aiid petition, a default judgment may be taken against you.

         This citation was issued on October 30, 2019., under my hand and seat of said cout-t.



Issued at the request of:                                                             Marilyn Burgess, District Clerk
                                                         prr HAR~;~
CERVERA, LENA R.                                ~~~ -"'"' '~ ,~                       Hatris County, Texas
13103 FM 1960 RD W STE 216                                                            201 CAROLINE Houston Texas 77002
                                                                           _z:1
CYPRESS, TX 77429                             1 c~~    i                  =           (PO Box 4651, Houston, Texas 77210)
713-574-7777                                          s,. ~....,......~'' ~,.
Bar Number: 24105585
                                                               ""''                   Generated.By:TAHJ WIMBLEY
              Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 3 of 35



                                                                               'iYacking Number: 73690802
EML


                                                    CAUSE NUMBER: 2019.78184

PLAINTIFF: WHITE, WALTER                                                                 In the 157th
       vs.                                                                               Judicial District Court of
DEFENDANT: LIBERTY MUTUAL GROUP INC                                                      Harris County, Texas




                                         OFFICER - AUTHORI"LED PERSON RETURN

Came to hand at       ~ o'clock , M. on the 3(3 day of                          ~G~~~~ P~                   , 20 /~..Executed at


lll
                                                    ~^~
                                              10 d ~V
              c
 :TE ~{1 ~{ ~)               Coulity at o'clock ~,. M. On the 1,; 1       - day uf _ ~~~~           ~~                , 20__~, by
                                                                                          c ~.
Delivering to ~.~~-rtY`~9, ~U~1 G~:. (a.y.,~1r,l-V~(.
                                                '      ~I ~Q r U 1~ I~~ defendant  , i~
                                                                                      npersori, a truecopy of this  itation
                                                                                                               E~ +C:~~
together with the accompanying             copy  (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of deliveiy.

To certify whic.h 1 affix my hand officially this                     day of                                             , 20.

Fees

                                                                                                                                 ~3131/za
                  Affiant.

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by hi.m/her in the exact mailne,r recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this                            day of                                              , 20_.



                                                                               Notaiy Public
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 4 of 35




                                             CAUSE NO.
WALTER WHITE                                                      IN THE DISTRICT COURT
Plauatiff,

V.                                                                 TH JUDICIAL DISTRICT

LIBERTY MUTUAL GROUP, INC.,
Defendant.                                                    OF HARRIS COUNTY. TEXAS
                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Walter White, hereinafter called Plaintiff, complaining of and about

Liberty Mutual Insurance, hereinafter called Defendant, and for cause of action shows unto the

Court the f611owing:

                           DISCOVERY CONTROL PLAN LEVEL

        1.     Plaintiff intends that discovery be conducted under Discovery Level 2.

                                    PARTIES AND SERVICE

       2.      Plaintiff, Walter White, is an Individual whose address is 15822 Mueschke Road,

Cypress, Texas 77433.

       3.      The last three numbers of Walter White's driver's license number are 256. The

last three numbers of Walter White's social security number are 707.

       4.      Defendant Liberty Mutual Group, Inc., a Domestic Corporation based in Texas,

may be served with process pursuant to Section 17.022 of the Texas Civil Practice and Remedies

Code by serving Corporation Service Company, Registered Agent, 211 E. 7,11 Street, Suite 620,

Austin, Texas 78701. Service of said Defendant as described above can be effected by certified

mail, return receipt requested.




WHITE V LIBERTY MUTUAL I ORIGINAL PETITION                                              PAGE 1 OF 9
0     Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 5 of 35




                                       JURISDICTION AND VENUE

            5.      The subject matter in controversy is within the jurisdictional limits of this court.

            6.      Plaintiff seeks:

                    a.      only monetary relief of $100,000 or less, including damages of any kind,

    penalties, costs, expenses, pre judgment interest, and attorney fees.

            7.      This court has personal jurisdiction herein because Defendant is a Texas resident.

            8.      Venue in Harris County is proper in this cause pursuant to Section 17.56 of the

    Texas Business and Commerce Code.

                                                   FACTS

            9.     On or about November 16, 2017, Walter White, Plaintiff, became aware of

    serious concerns in his residence. Plaintiff observed water leakage from several areas of his

    residence, including but not limited to the ceiling and the walls in the bathroom located on the

    north end of the residence, the ceiling and walls in the closet of a bedroom located on the north

    end of the residence, a.nd the ceiling and walls in the hallway located on the north end of the

    resident.

            10.    On or about November 16, 2017, Plaintiff obtained the services of Joe the

    Plumber, who discovered that the leakage was due to the water heater in the attic space leaking

    and overflowing from the water heater overflow pan. Joe the Plumber shut off the water heater

    in order to prevent further leakage. This caused a shortage of water to the north end of the

    PlaintifP s home. Plaintiff paid Joe the Plumber a total of $257 for services.

           11.     On or about November 17, 2017, Plaintiff obtained the services of Steam Care,

    Inc. for mold restoration caused by the water heater leakage. Steam Care, Inc. completed'the

    mold restoration. Plaintiff paid Steam Care, Inc. a total of $2,312.20 for services.


    WHITE V LIBERTY MUTUAL I ORIGINAL PETITION                                                 PAGE 2 OF 9
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 6 of 35




       12.     On or about November 19, 2017, Plaintiff called his Home Owner's Insurance

Company, Liberty Mutual Insurance, and filed a claim for damages, Claim Number 036549584-

O1 for Policy Number H37-298-692453-407 (hereinafter referred to as "Policy"). Approximately

one week later, Corey Kirkland, a Liberty Mutual Insurance adjuster, came to Plaintiffls home

for an inspection. Plaintiff has reason to believe that Mr. Kirkland missed several issues caused

by the water heater leakage. Due to Defendant's lack of care while inspecting Plaintiff s

damages, Plaintiff reached out to Faske Construction Services, Inc. for a second opinion

regarding an estimate. Faske Construction Services, Inc. concluded that the total amount due for

pre-loss restoration was $19,429.

       13.      On or about December 4, 2017, Liberty Mutual sent a letter to Plaintiff informing

him that no payment will be issued. The letter stated, "The amount of estimated covered

damages dQes not exceed his policy deductible." Liberty Mutual claimed, "His policy does not

afford coverage for the failed water heater repair." Shortly after, on or about December 11,

2017, Liberty Mutual mailed Plaintiff a check for merely $904.89, what they now claimed was

the total for repairs affter the deductible ($2350). Liberty Mutual closed the claim, and never

denied Plaintiff's claim in writing.

       14.     Our Client's Insurance Policy, which has been attached hereto as "Exhibit A"

clearly states on page 9-10, under Exception To c. (6), "Unless the loss is otherwise excluded, we

cover loss to property covered under Coverage A(Dwelling) or B(Other Structures) resulting

from an accidental discharge or overflow of water or steam from within a: (ii) Plumbing, heating,

air conditioning or automatic fire protective sprinkler system or household appliance on the

"residence premises". This includes tlie cost to tear out and replace any part of the building, or

other structure, on the "residence premises", but only when necessary to repair or replace the


WHITE V LIBERTY MUTUAL I ORIGINAL PETITION                                             PAGE 3 OF 9
   Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 7 of 35




system or appliance.

        15.     In addition to the damages and expenses Plaintiff has incurred, he now has holes

in his ceiling, water stains on his walls and ceiling, and hazardous debris lying around the area

where the water heater was removed. Defendant has refused to reimburse Plaintiff for the

damages even though Plaintiff's policy currently states on page 5, Section E(1) (a) "We will pay

your reasonable expense for the removal of: Debris of covered property if a peril property if a

Peril Insured Against that applies to the damaged property causes the lost". (See "Exhibit A").

        16.     As a result of Defendant's failure to cover the damages to Plaintiff s home per the

policy terms, Plaintiff has been forced to live in uninhabitable living conditions, including but

not limited to living without hot water in half of his dwelling.

                               DECEPTIVE TRADE PRACTICES

        17.     Plaintiff would show that Defendant engaged in certain false, misleading and

deceptive acts, practices and/or omissions actionable under the Texas Deceptive Trade Practices

- Consumer Protection Act (Texas Business and Commerce Code, Chapter 17.41, et seg.), as

alleged herein below.

        18.     Unconscionable Action or Course of Action. Defendant engaged in an

"unconscionable action or course of action" to the detriment of Plaintiff as that term is defined by

Section 17.45(5) of the Texas Business and Commerce Code, by taking advantage of the lack of

knowledge, ability, experience, or capacity of Plaintiff to a grossly unfair degree.

        19.     Violations of Section 17.46(b). Defendant violated Section 17.46(b) of the Texas

Business and Commerce Code, in that Defendant:

                (a)     caused confusion or misunderstanding as to the source, sponsorship,

        approval, or certification of goods or services;


W[iITE v LIBERTY MUTUAL I ORIGINAL PETITION                                              PAGE 4 OF 9
   Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 8 of 35




                 (b)    caused confusion or misunderstanding as to affiliation, connection,. or

        association with, or certification by, another;

                 (c)   ' represented that an agreement confers or involves rights, remedies, or

        obligations which it does not have or involve, or which are prohibited by law.

                 (d)    represented that a guaranty or warranty. confers or involves rights or

        remedies which it does not have or involve; and

                 (e)    failed to disclose information concerning goods or services which was

        known at the time of the transaction with the intention to induce the consumer into a

        transaction into which the consumer would not have entered had the information been

        disclosed.

        20.      Unfair Claim Settlement Practices. Defendant engaged in unfair claim settlement

practices prohibited by Section 541.060 of the Texas Insurance Code, to wit:

                 (a)    misrepresenting to a claimant a material fact or policy provision relating to

        coverage at issue;

                 (b)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

        settlement of a claim with respect to which the insurer's liability has become reasonably

        clear;

                 (c)    failing to promptly provide to a policyholder a reasonable explanation of

        the basis in the policy, in relation to the facts or applicable law, for the insurer's denial of

        a claim or offer of a compromise settlement of a claim;

                 (d)    failing within a reasonable time to:

                        (1)     affirm or deny coverage of a claim to a policyholder; or

                        (2)     submit a reservation of rights to a policyholder;


WHITE V LIBERTY MUTUAL I OItIGINAL PETITION                                                  PAGE 5 OF 9
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 9 of 35




                (e)     refasing to pay a claim without conducting a reasonable investigation with

        respect to the claim.

        21.     Misrepresentation of Insurance Policy. Defendant misrepresented an insurance

policy as prohibited by Section 541.061 of the Texas Insurance Code, to wit:

                (a)     failing to state a material fact necessary to make other statements made not

        misleading, considering the circumstances under which the statements were made.

        22. Producing Cause. Plaintiff would show that the acts, practices, and/or omissions

complained of were the producing cause of Plaintiffs damages more fully d'escribed

hereinbelow.

       23.      Reliance. Plaintiff would further show the acts, practices and/or omissions

complained -of under Section 17.46(b) of the Texas Business and Commerce Code were relied

upon by Plaintiff to Plaintiff s detriment.

        24.     Written Notice Given. Plaintiff has timely notified Defendant of such complaint

pursuant to Section 17.505(a) of the Texas Business and Commerce Code by letter dated

December 18, 2018, and would show compliance with all conditions precedent to the filing of

this suit and recovery of additional damages and attorney's fees.

                                    COMMON LAW FRAUD

       25.      Plaintiff further shows that Defendant made material false representations to

Plaintiff with the knowledge of their falsity or with reckless disregard of the truth with the

intention that such representations be acted upon by Plaintiff, and that Plaintiff relied on these

representations to his detriment.

        26.     Plaintiff would filrther show that Defendant concealed or failed to disclose

material facts relating to the coverage of the policy within the knowledge of Defendant, that


WHTFE V LIBERTY MUTUAL I ORIGINAL PETITION                                               PAGE 6 oF 9
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 10 of 35




Defendant knew that Plaintiff did not have knowledge of the same and did not have equal

opportunity to discover the truth, and that Defendant intended to induce Plaintiff to enter into the

transaction made the basis of this suit by such concealment or failure to disclose.

         27.    As a proximate result of such fraud, Plaintiff sustained the damages described

above.

                            NEGLIGENT MISREPRESENTATION

         28.    Plaintiff would show that Defendant supplied false information in the course of

said Defendant's business, profession or employment, or in the course of a transaction in which

Defendant has a pecuniary interest, and that such information was supplied by Defendant for the

guidance of Plaintiff in the transactions described hereinabove. Defendant failed to exercise

reasonable care or competence in obtaining or communicating such information. Plaintiff avers

that Plaintiff suffered pecuniary loss, described more fully hereinbelow, which was proximately

caused by Plaintiffs justifiable reliance on such information.

         29.    Plaintiff therefore asserts a cause of action for negligent misrepresentation against

Defendant, as provided by Federal Land Bank Association of Tyler v. Sloane, 825 S.W.2d 439

(Tex. 1991).

                                   BREACH OF CONTRACT

         30.   Plaintiff would filrther show that the actions and/or omissions of Defendant

described hereinabove constitute breach of contract, which proximately caused the direct and

consequential damages of Plaintiff described herein below, and for which Plaintiff hereby sues.

                           ECONOMIC AND ACTUAL DAMAGES

         31.   Plaintiff sustained the following economic and actual damages as a result of the

actions and/or omissions of Defendant described hereinabove:

WHITE V LIBERTY MUTUAL I ORIGINAL PETITION                                                PAGE 7 OF 9
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 11 of 35




                (a)    Out-of-pocket expenses.

                (b)    Loss of use.

               (c)     Cost of replacement.

               (d)     Costs of repairs.

                                      MULTIPLE DAMAGES

        32.    Plaintiff would show that the false, misleading and deceptive acts, practices

and/or omissions complained of herein were committed "knowingly" in that Defendant had

actual awareness of the falsity, deception, or unfairness of such acts, practices, and/or omissions.

        33.    Therefore, Plaintiff is entitled to recover multiple damages as provided by

17.50(b)(1) of the Texas Business and Commerce Code.

                          RULE 194 REQUESTS FOR DISCLOSURE

       34.     Pursuant to Rule 194.3(a) of the Texas Rules of Civil Procedure, each Defendant

is requested to disclose within 50 (fifty) days of service of this request, the information or

material described in Rule 194.2 (a) through (1).

                                      RULE 193.7 NOTICE

       35.     Pursua.nt to Texas Rules of Civil Procedure 193.7, this will serve as actual notice

that Plaintiff intends to use produced documents against Defendants in pretrial proceedings and
                                                                 I



at trial. Accordingly, productions of a document(s) in response to this Request for Disclosure

authenticates the document(s) for us against Defendants in any pretrial proceeding or at trial

unless a Defendant objects to the authenticity of any produced documents(s) within the time

limits as particular set out in Texas Rules of Civil Procedure 193.7.

                                      ATTORNEY'S FEES

       36.     Request is made for all costs and reasonable and necessary attorney's fees


WHITE V LIBERTY MUTUAL I ORIGINAL PETITION                                                PAGE 8 OF 9
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 12 of 35




incurred by or on behalf of Plaintiff herein, including all fees necessary in the event af an appeal

of this cause to the Court of Appeals and the Supreine Court of Texas, as the Court deems

equitable and just, as provided by: (a) Section. 17.50(d) of the Texas Business and Coiiunerce

Code; (b) Chapter 38 of the Texas Civil Practice and Remedies Code; and, (c) common law.

                                             PRAYER

        WHEREFORE, PREMISES CONSI.DERED, Plaintift; Walter White, respectfiilly

prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

the cause, judginent.be entered for the Plaintiff against Defendant for the economic and actual

damages requested hereinabove in an amount in excess of the minimum jurisdictional limits of

the Court, together with prejudgment and post judgment interest at the maximum rate allowed by

law, attorney's fees, costs of court, and such other and further relief to which the Plaintiff may be

entitled at law or in equity, whether pled or unpled.




                                              Respectfully sub itted,


                                              By:     4c *
                                                    Boe Bcfwen
                                                    State Bar No. 24088784
                                                    I.,aTrice Battle
                                                    State Bar No. 24062235
                                                    Lena Cervera
                                                    State Bar No. 24105585
                                                    Connie-Ann Ravdel
                                                    State Bar No. 00798454
                                                    The Bowen Law Firm, PLLC
                                                    13103 FM 1960 Road West, Suite 216
                                                    Houston, Texas 77065
                                                    Tel: (713) 574-7777
                                                    Fax: (866) 669-24.99
                                                    BowenLawFirm@BowenLF.com
                                                    ATTORNEYS FOR PLAINTIFF,
                                                    WALTER WHITE
WHITE V LIBERTY MUTUAL I ORIGINAL PETITION                                                PAGE 9 OF 9
                                                                                                                                                                                                 -<-
                    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 13 of 35


                                                                            EXHIB IT A                                                                                'Ok Mutual.
                                                                                                                                                                          Libe~
                                                                                                                                                                              INSURpNCE




                                        HOMEOWNERS 3 - SPECIAL FORM
          AGREEMENT                                                                                                 2. "Bodily                       injury"          means      bodily   harm,
          We will provide the insurance described in this                                                                     sickness or disease, including required
          policy in return for the premium and compliance                                                                     care, loss of services and death that
          with all applicable provisions of this policy.                                                               results.
                                                                                                                   3. "Business" means:
          DEFINITIONS                                                                                                         a. A trade, profession or o.ccupation
                                                                                                                                 engaged in on a full-time, part-time or
          A. In this policy, °you" and "your" refer to the                                                                occasional basis; or ,
              "named insured" shown in the Declarations
              antl the spouse if a resident of the same                                                               b. Any other activity engaged in for
                                                                                                                          money or other compensation, except
              household. "We", "us" and "our" refer to
             the Company providing this insurance.                                                                        the following:
                                                                                                                         (1) One     or   more     activities,    not
          B. in addition, certain words and phrases are
             defined as follows:                                                                                             describetl in (2) through (4) below,
                                                                                                                             for which no "insured          receives
             1. "Aircraft Liability", "Hovercraft Liability",                                                                more     than    $ 2,000     in    total
                  "Motor Vehicle Liability" and "Watercraft                                                                  compensation for the 12 months
                  Liability", subject to the provisions in b.                                                                before the beginning of the policy
                  below, mean the following:                                                                                 period;
                  a. Liability    for   "bodily   injury"  or                                                           (2) Volunteer activities for which no
                     "property damage" arising out of the:                                                                   money is received other than
                    (1) Ownership of such vehicle or craft                                                                   payment for expenses incurred to
                          by an "insured";                                                                                   perform the activity;
                    (2) Maintenance,              occupancy,                                                            (3) Providing home day care services
                          operation,     use,   loading    or                                                                for which no compensation is
                          unloading of such vehicle or craft                                                                 received, other than the mutual
                          by any person;                                                                                     exchange of such services; or
                    (3) Entrustment of such vehicle or                                                                  (4) The rendering of home day care
                          craft by an "insured" to any                                                                       services to a relative of an
                          person;                                                                                            "insured".
                    (4) Failure to supervise or negligent                                                         4. "Employee" means an employee of an
                         supervision of any person involving                                                         "Insured", or an employee leased to an
                         such vehicle or craft by an                                                                 "insured" by a labor leasing firm under an
                          "insured"; or                                                                              agreement between an "insured" and the
                    (5) Vicarious liability,, whether or not                                                         labor leasing firm, whose duties are other
                         imposed by law, for the actions of                                                          than those performed by a"residence
                         a child, or minor involving such                                                            employee".
                         vehicle or craft.                                                                        5. "Insured" means:
                 b. For the purpose of this definition:                                                              a. You and resitlents of your household
                      (1) Aircraft            means            any      contrivance                                                 w h o are:
                          used or designed for flight except                                                                       (1) Your relatives; or
                          model or hobby aircraft not used or                                                                      (2) Other persons under. the age of 21
                          designed to carry people or cargo;                                                                           and in the care of an y person
                      (2) Hovercraft means a self-propelled                                                                            named above;
                          motorized             ground           effect          vehicle                                      b. A student enrolled in school full time,
                          antl includes, but is not limited to,                                                                    as defined by the school, who was a
                          flarecraft and air cushion vehicles;                                                                     resident of your household before
                      (3) Watercraft      means      a     craft                                                          '        moving out to attend school, provided
                          principally designed to be propelled                                                                      the student is under the age of:
                          on or in water by wind, engine                                                                           (1) 24 and your relative; or
                          power or electric motor; and
                                                                                                                                   (2) 21 and in your care or the care of
                      (4) Motor vehicle means a"motor                                                                                  a person tlescribed in a.(1) above;
                          vehicle" as tlefined in 7. below.                                                                                 or

                                                                                                                                                                                              Page 1 of 23
                                                                  "~~",~_"'~
                                ~-                             ~ ~ ,~                                                              ,.                       ~,X ~.
                                                                                                                                                             ~`   ~                 ,                        /
                                                                                                                                              ~              ~                            -
.,`~-.,     ..s?.           .        .b..u:   ,-, ...9   ,1.             r~.~.      _.✓.~..,.,   ..:a;":!.Yx   :a:s..aM        4        Gr;~~-~s- .~~'t:;~;.
                   Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 14 of 35


                                                                                                               Liberty
                                                              EXHIBIT A                                        M.
                                                                                                               utual
                                                                                                                INSURANCE




                      c. Under Section II:                                            h. Any part of a premises occasionally
                                                                                         rented to an "insured" for other than
                       (1) With  respect to    animals   or
                                                                                         "business" use.
                           watercraft to which this policy
                             applies, any person or organization                   7. "Motor vehicle" means:
                             legally responsible for these
                             animals or watercraft which are                          a. A self-propelled land or amphibious
                             ownetl by you or any person                                 vehicle; or
                             included in a. or b. above.                              b. Any trailer or semitrailer which is
                             "Insured" tloes not mean a person                           being carried on, towed by or hitchetl
                             or organization using or having                             for towing by a vehicle described in a.
                             custody of these animals or                                 above.
                             watercraft in the course of any
                             "business" or without consent of                      8. "Occurrence"       means       an  accident,
                             the owner; or                                             including    continuous        or repeated
                                                                                       exposure to substantially the same
                       (2) With respect to a"motor vehicle"                            general harmful conditions, which results,
                           to which this policy applies:                               during the policy period, in:
                            (a) Persons while engaged in your                         a. "Bodily injury"; or
                                employ or that of any person
                                included in a. or b. above; or                        b. "Property damage".
                            (b) Other persons using the vehicle                    9. "Property damage" means physical injury
                                on an "insured location" with                         to, destruction of, or loss of use of
                                your consent.                                         tangible property.
                     Under both Sections I and II, when the                      10. "Residence employee" means:
                     word an immediately precetles the wortl
                     "insured", the words an "insured"                                a. An employee of an "insured", or an
                     together mean one or more "insureds". -                             employee leased to an "insured" by a
                                                                                         labor leasing firm, under an agreement
                  6. "Insured location" means:                                           between an "insured" and the labor
                     a. The "residence premises";                                        leasing firm, whose duties are related
                                                                                         to the maintenance or use of " the
                     b. The part of other premises, other                                "residence     premises",    including
                        structures and grounds used by you                               household or domestic services; or
                        as a residence; and
                                                                                      b. One who performs similar duties
                       (1) Which           is      shown       in    the                 elsewhere not related to the
                             Declarations; or                                            "business" of an "insured".
                       (2) Which is acquired by you during
                                                                                      A"residence employee" does not include
                           the policy period for your use as a
                           resitlence;
                                                                                      a temporary employee who is furnished
                                                                                      to an "insured" to substitute for a
                     c. Any premises used by you in                                   permanent "residence employee" on leave
                        connection with a premises tlescribed                         or to . meet seasonal or short-term
                        in a. and b. above;                                           workload conditions.
                    d. Any part of a premises:                                   11. "Residence premises" means:
                       (1) Not owned by an "insured"; and                             a. The one family dwelling where you
                       (2) Where an "insured" is temporarily                             reside;
                           residing;                                                  b. The two, three or four family dwelling
                    e. Vacant land, other than farm land,                                where you reside in at least one of the
                        owned by or rented to an "insured";                              family units; or
                     f. Land owned by or rented to an                                 c. That part of any other building where
                        "insured" on which a one, two, three                             you reside;
                        or four family dwelling is being built
                        as a residence for an "insuretl";                            and which is shown as the "residence
                                                                                     premises" in the Declarations.
                    g. Individual or family cemetery plots or
                        burial vaults of an "insured"; or                             "Residence premises" also includes other
                                                                                     structures and grounds at that location.
                                                                                                                             Page 2 of 23
~j   ~' '~ AT~d      L 'a'..'i'~~     y ~ ~L~
                                    ~.~         ~~ ~Fr
                                                                 „~ f.• '~~l ~ Y'~'
                                                         ",~ .~jn.
                                         t                                e+
                                                                                  i.~'" ~
                                                                                        ~~-N'~ ~"~~                                         /
                                 Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 15 of 35


                                                                                               EXHIBIT A                                                                                  ~=.
                                                                                                                                                                                           INSURANCE




                        DEDUCTIBLE                                                                                                    C. Coverage C- Personal Property
                       Unless otherwise noted in this policy, the                                                                           1. Covered Property
                       following deductible provision applies:
                                                                                                                                                  We cover personal property owned or
                       Subject to the policy limits that apply, we will                                                                           used by an "insured" while it is anywhere
                        pay oniy that part of the total of all loss payable                                                                       in the world. After a loss and at your
                        under Section I that exceeds the deductible                                                                               request, we will cover personal property
                       amount shown in the Declarations.                                                                                          owned by:

                       SECTIOfV I - PROPERTY COVERAGES                                                                                            a. Others while the property is on the
                                                                                                                                                     part of the "residence premises"
                       A. Cbverage A - Dwelling                                                                                                      occupied by an "insured"; or
                             1. We cover:
                                                                                                                                                  b. A guest or a°residence employee",
                                   a. The dwelling    on the "residence                                                                              while the property is in any residence
                                      premises" shown in the Declarations,                                                                           occupied by an "insured".
                                      including structures attached to the
                                      dwelling; and                                                                                         2. Limit For Property At Other Residences

                                   b. Materials and supplies located on or                                                                        Our limit of liability for personal property
                                         next to the "residence premises" used                                                                    usually located at an ainsured's"
                                         to construct, alter or repair the                                                                        residence, other than the "residence
                                         dwelling or other structures on 'the                                                                     premises", is 10% of the limit of liability
                                         "residence premises".                                                                                    for Coverage C, or 31,000, whichever is
                                                                                                                                                  greater. However, this limitation does not
                             2. We do not cover land, including land on
                                                                                                                                                  apply to personal property:
                                which the tlwelling is located.
                                                                                                                                                  a. Moved from the "residence premises"
                       B. Coverage B- Other Structures
                                                                                                                                                     because it is being repaired, renovated
                             1. We cover other structures on the                                                                                     or rebuilt and is not fit to live in or
                                "resitlence premises" set apart from the                                                                             store property in; or
                                dwelling by clear space. Tliis includes
                                structures connected to the dwelling by                                                                           b. In a newly acquired principal residence
                                only a fence, utility line, or similar                                                                                  for 30 days from the time you begin
                                connection.                                                                                                             to move the property there.
                             2. We do not cover:                                                                                           3. Special Limits Of Liability
                                    a.     Land, including land on which the                                                                      The special limit for each category shown
                                           other structures are located;                                                                          below is the total limit for each loss for
                                            Other structures rented or held for                                                                   all property in that category. These
                                    b.
                                           rental to any person not a tenant of                                                                   special limits do not increase the
                                           the dwelling, unless used solely as a                                                                  Coverage C limit of liability.
                                            private garage;                                                                                       a. $ 200 on money, bank notes, bullion,
                                    c.     Other 'structures from which any                                                                          gold other than goidware, silver other
                                           "business" is conducted; or                                                                                  than silverware, platinum other than
                                                                                                                                                        platinumware, coins, medals, scrip,
                                    d.     Other structures usetl to store
                                                                                                                                                        stored value cards and smart cards.
                                           "business" property. However, we
                                           do cover a structure that contains                                                                     b. 31,500     on   securities,    accounts,
                                           "business" property solely owned by                                                                       deeds, evidences of debt, letters of
                                           an "insured" or a tenant of the                                                                           credit, notes other than bank notes,
                                           dwelling provided that "business"                                                                         manuscripts,       personal     records,
                                           property does not include gaseous or                                                                      passports, tickets and stamps. This
                                           liquid fuel, other than fuel in a                                                                         dollar limit applies to these categories
                                           permanently installed fuel tank of a                                                                      regardless of the medium (such as
                                           vehicle or craft parked or stored in                                                                      paper or computer software) on which
                                           the structure.                                                                                               the material exists.
                            3. The limit of liability for this coverage will                                                                            This limit includes the cost to
                                not be more than 10% of the limit of                                                                                    research, replace or restore the
                                    liability that applies to Coverage A. Use                                                                           information from the lost or tlamaged
                                    of this coverage does not reduce the                                                                                material.
                                    Coverage A limit of liability.

                                                                                                                                                                                                       Page 3 of 23
 ,-•~
W,'-txy
      ~M~j~~`•              ,.
                       . ' 'S'f . "k"y
                                  ~~ ••r                          ~
                                                                  . ~ ~    ~    F 1        ,~ ~. ~ia• _             ~~     ~~~+    Y . ~~i ,5~"
                                                                                                                                                 _ r' . J' ~      ^ R'~
                                                                                                                                                                         ~
                                                                                                                                                                                   y~
 ~~'~,`y~~fiY- ~~'                   !         p                   gL~}  t                ~(                               !~
                                                                                                                                                        . 4 •.~a~                   i3,
                                                                                                                                                                             ,,~a~{ ,
~~~lui~i ~...P13. `w..:te.~~di~
                   4                 ~~.~..fr.dc'   d.-.~ ..-ie , ". 'S'S~v+..1 '.. ".i'J.~+i~ +'~l::S_.'la~~j'~.-r4~y•~.ir~an'..v.. ~. -iS~• ..Ft[4g..:~~i~t~.~'N~A '   vaF9Wi'C~3T~
      Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 16 of 35


                                                                                 Liberty
                                         EXHIBIT A                         ~ 2Vlutual.
                                                                                  INSl1RANCE




        c. $ 1,500 on watercraft of all types,          b. Animals, birds or fish;
           including their trailers, furnishings,       c. "Motor vehicles".
           equipment and outboard engines or               (1) This includes:
           motors.
                                                               (a) Their accessories, equipment
        d. $ 1,500 on trailers or semitrailers not               and parts; or
           used with watercraft of all types.
                                                             (b) Electronic    apparatus          and
         e. $1,500 for loss by theft of jewelry,
                                                                  accessories designed to be
            watches,       furs,    precious , antl
                                                                  operated solely by power from
            semiprecious stones.
                                                                  the electrical system of the
         f. S 2,500 for , loss by theft of firearms               "motor vehicle". Accessories
            and related equipment.                                include antennas, tapes, wires,
        g. S 2,500 for loss _by_ theft of silverware,            records, discs or other media
           silver-platetl     ware,        goltlware,            that can be used with any
            gold-plated     ware,   platinumware,                 apparatus described above.
            platinum-plated ware and pewterware.              The     exclusion     of    property
            This includes flatware, hollowware,               described in (a) and (b) above
            tea sets, trays and trophies made of              applies only while such property is
           or including silver, gold or pewter.
                                                              in or upon the "motor vehicle".
        h. S 2,500 on property, on the "residence
                                                          (2) We do cover "motor vehicles" not
           premises",      used      primarily  for
                                                              required to be registered for use on
            "business" purposes.
                                                              public roads or property which are:
         i. $ 500 on property, away from the
            "residence premises", used primarily             (a) Used solely to service an
            for "business" purposes. However,                    "insured's" residence; or
            this limit does not apply to loss to             (b) Designed      to    assist the
            electronic apparatus and other                        handicapped;
            property described in Categories j. and     d. Aircraft meaning any contrivance used
            k. below.                                      or designed for flight including any
         j. S 1,500 on electronic apparatus and            parts w hether or not attached to the
            accessories, while in or upon a"motor          aircraft.
            vehicle", but only if the apparatus is         We do cover model or hobby aircraft
            equipped to be operated by power               not used or designed to carry people
            from the "motor vehicle's" electrical          or cargo;
            system while still capable of being         e. Hovercraft and parts. Hovercraft
            operated by other power sources.               means a self-propelled motorized
            Accessories include antennas, tapes,           ground effect vehicle and includes,
            wires, records, tliscs or other media          but is not limited to, flarecraft and air
            that can be usetl with any apparatus           cushion vehicles; .
            described in this Category j.               f. Property of roomers, boarders and
        k. S 1,500 on electronic apparatus and             other tenants, except property of
            accessories  used   primarily  for             roomers and boarders related to an
            "business" while away from the                 "insured";
            "residence premises" and not in or          g. Property in an apartment regularly
            upon a "motor vehicle". The                    rented. or held for rental to others by
            apparatus must be equipped to be               an "lnsured", except as provided in
            operated by power from the "motor              E.10. Landlord's Furnishings under
            vehicle's" electrical system while still       Section I - Property Coverages;
            capable of being operated by other
                                                        h. Property rented or held for rental to
            power sources.
                                                           others off the "residence premises";
            Accessories include antennas, tapes,
            wires, records, discs or other media        i. "Business" data, including such data
           that can be used with any apparatus             stored in:
            described in this Category k.                 (1) Books of account, drawings or
     4. Property Not Covered                                   other paper records; or
         We do not cover:                                 (2) Computers and related equipment.
        a. Articles separately described and               We do cover the cost of blank
            specifically insured, regardless of the        recording or stprage media, and of
            limit for which they are insured, in           prerecorded     computer          programs
            this or other insurance;                       available on the retail market;
                                                                                                  Page 4 of 23

ti ; nJ~t     ~V
                             Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 17 of 35


                                                                                                                                                                                                                Libei tiy
                                                                                                         EXHIB IT A                                                                                             ~v~~~tl~aln
                                                                                                                                                                                                                 INSURANCE




                                     j. Credit cards, electronic fund transfer                                                                    ~ E. Additional Coverages
                                        cards or access devices used solely                                                                         .a 1. Debris Removal
                                        for deposit, withdrawal or transfer of                                                                             a. We will pay your reasonable expense
                                        funds - except as provided in E.6.                                                                                    for the removal of:
                                        Credit Card, Electronic Fund Transfer ~                                                                                            (1) Debris of covered property if a'Peril
                                        Card Or Access Device, Forgery And                                                                                                   Insured Against that applies to the
                                        CounterFeit Money under Section I-                                                                                                   damaged property causes the loss;
                                        Property Coverages; or                                                                                                               or
                                    k. Water or steam.                                                                                                                  (2) Ash, dust or particles from a
                                                                                                                                                                             volcanic eruption that has caused
                    D. Coverage D- Loss Of Use                                                                                                                               direct loss to a building or property
                           The limit of liability for Coverage D is the                                                                                                      contained in a building.
                           total limit for the coverages in 1. Additional                                                                                                This expense is included in the limit of
                           Living Expense, 2. Fair Rental Value and 3.                                                                                                   liability that applies to the damaged
                           Civil Authority Prohibits Use below.                                                                                                          property. If the amount to be paid for
                                                                                                                                                                         the actual damage to the property plus
                           1. Additional Living Expense                                                                             s                                    the debris removal expense is more
                                  If a loss covered under Section I makes                                                                                                than the limit of liability for the
                                   that parL of the "residence premises"                                                                                                 damaged property, an additional 5%
                                  where you reside not fit to live in, we                                                                                                of that limit is available for such
                                  cover any necessary increase in living                                                                                                 expense.
                                  expenses incurred by you so that your                                                                                               b. We will also pay your reasonable
                                  household can maintain its normal                                                                                                      expense, up to $1,000, for the
                                  standard of living.                                                                                                                    removal from the "residence
                                                                                                                                                                         premises" of:
                                  Payment will be for the shortest time
                                                                                                                                                                        (1) Your tree(s) felled by the peril of
                                  required to repair or replace the damage
                                   or, if you permanently relocate, the                                                                                                     Windstorm or Hail or Weight of
                                  shortest time required for your household                                                                                                 Ice, Snow or Sleet; or
                                  to settle eisewhere.                                                                                                                  (2) A neighbor's tree(s) felled by a
                                                                                                                                                                                    Peril Insured Against under
                           2: Fair Rentai Value                                                                                                                               Coverage C;
                                  If a loss covered under Section 1 makes                                                                                                  provided the tree(s):
                                  that part of the "residence premises"                                                                                                   (3) Damage(s) a covered structure; or
                                  rented to others or heid for rental by you                                                                                              (4) Does not damage a covered
                                  not fit to live in, we cover the fair rental                                                                                                 structure, but:
                                  vaiue of such premises less any expenses                                                                                                    (a) Block(s) a driveway on the
                                  that do not continue while it is not fit to                                                                                                      "residence premises" which
                                  live in.                                                                                                                                         prevent(s) a "motor vehicle",
                                                                                                                                                                                   that is registered for use on
                                  Payment will be for the shortest time                                                                                                            public roads or property, from
                                  required to repair or replace such                                                                                                               entering or leaving the
                                  premises.
                                                                                                                                                                                   "residence premises"; or
                          3. Civil Authority Prohibits Use                                                                                                                    (b) Block(s) a ramp or other fixture
                                                                                                                                                                                  designed      to      assist    a
                                 If a civil authority prohibits you from use
                                                                                                                                                                                  handicapped person to enter or
                                 of the "residence premises" as a result of
                                                                                                                                                                                  leave the dwelling building.
                                 direct damage to neighboring premises by
                                                                                                                                                                            The $1,000 limit is the most we will
                                 a Peril Insured Against, we cover the loss
                                                                                                                                                                            pay in any one loss regardless of the
                                 as provided in 1. Additional Living
                                  Expense and 2. Fair Rental Value above                                                                                                    number of fallen trees. No more than
                                 for no more than two weeks.                                                                                                                $500 of this limit will be paid for the
                                                                                                                                                                            removal of any one tree.
                          4. Loss Or Expense IVot Covered                                                                                                                  This coverage is additional insurance.
                                 We do not cover loss or expense due to                                                                                     2. Reasonable Repairs
                                 cancellation of a lease or agreement.                                                                                         a. We will pay the reasonable cost
                                                                                                                                                                             incurred by you for the necessary
                         The periods of time under 1. Additional                                                                                                             measures taken solely to protecL
                         Living Expense, 2. Fair Rental Value and 3.                                                                                                         covered property that is damaged by
                         Civil Authority Prohibits Use above are not                                                                                                         a Peril Insured Against from further
                         limited by expiration of this policy.                                                                                                               damage.

                                                                                                                                                                                                                              Page 5 of 23
    ~".`~'"ryYc                                 , ..r.~r,.                           .•. -_.     ~ ~,%"
                                                                                                      _. _sc.--                           .:=.Y:.~;~; ~,c:;• _ _::p•s~=zv',?7
                                                                                                                            ::rr,,..q.,r. ..,.      _                                               +.,-.,..,
~<c;~`~.~~
  .:~ -
'ti._J.N>,n:yY    . ..., .'S.     ......;.Y•.,,~,,
                           ...... ,.        ..- _;..             ...~; 'a~ ..,, f ~
                                                       ~ . •~tic•~                      '.z,:^ _              r.=
                                                                                                     .~..'!*,.5:+'r             .~                              :... .. ,:,.r.w-?^•.;?__        r,.r.~
                                                                                                                                                                                       :.~~st ::•i^'s
         om4~                            wi~•+r~+
                                                .~'.~':~_'
                                                    •       _ _`1•'        _        ;'t4+i::'r     -                ~y'..~~     _ .'r . •                      "L:..i~:'i                              .r
                                                                                                                                                                 .. .. ~$~..r: '. :".:~f•+..~':n....-.....
                                                                                                                                                                                    -.
`~Y':.~si..,~~'                                                                 . 'f,.JP .                . ..          ..                    .      , .          •                                 ..
  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 18 of 35

                                                                                                    Lxberty
                                                   F    EX
                                                        - HIB IT A                                  _M.
                                                                                                     .>u~
                                                                                                         INSURANCE




       b. If the measures taken involve repair to                     6. Credit Card, Electronic Fund Transfer
            other damaged property, we will only                         Card Or Access Device, Forgery And
            pay if that property is covered under                        Counterfeit Money
                this policy and the damage is caused                     a. We will pay up to 3500 for:
                by a Peril Insured Against. This                            (1) The legal obligation of an "insured"
                coverage does not:                                              to pay because of the theft or
            (1) Increase the limit of liability that                            unauthorized use of credit cards
           applies to the covered property; or                          —       issued to or registered in an
                                                                                "insured's° name;
       (2) Relieve you of your duties, in case
                                                                            (2) Loss resulting from        theft or
           of a loss to covered property,
                                                                                unauthorized use of an electronic
           described in B.4. under Section I-
           Conditions.
                                                                               fund transfer card or access device
                                                                             used for deposit, withtlrawal or
 3. Trees, Shrubs And Other Plants                                           transfer of funds, issued to or
     We cover trees, shrubs, plants or lawns,                                registered in an "insured's" name;
    on the "residence premises", for loss                                 (3)Loss to an "insured" caused by
    caused by the following Perils Insuretl                                    forgery or alteration of any check
       Against;                                                                or negotiable instrument; and
       a. Fire or Lightning;                                               (4) Loss to an "insured" through
          Explosion;
                                                                               acceptance in good" faith of
       b.
                                                                               counterfeit United States or
       c. Riot or Civil Commotion;                                             Canadian paper currency.
       d. Aircraft;                                                        AII loss resulting from a series of acts
       e. Vehicles not owned or operated by a                              committed by any one person or in
          resident of the "residence premises";                            which any one person is concernetl or
                                                                           implicated is considered to be one
       f. Vandalism or Malicious Mischief; or
                                                                           loss.
       g. Theft.                                                            This coverage is additional insurance.
       We will pay up to 5% of the limit of                                No deductible applies to this coverage.
       liability that applies to the tlwelling for all                  b. We do not cover:
       trees, shrubs, plants or lawns. No more                            (1) Use of a credit card, electronic
       than $ 500 of this limit will be paid for                               fund transfer card or access
       any one tree, shrub or plant. We do not                                 device:
       cover property grown for "business"                                    (a) By   a     resident            of   your
       purposes.                                                                  household;
     This coverage is adtlitional insurarice.                                 (b) By a person who has been
                                                                                     entrusted with either type of
 4. Fire Department Service Charge
                                                                                     card or access device; or
       We will pay up to $ 500 for your liability                              (c), If   an    "insured"    has not
       assumed by contract or agreement for                                         compiied with all terms and
       fire department charges incurred when                                        conditions under which the
       the fire department is called to save or                                     cards are issued or the devices
       protect covered property from a Peril                                        accessed; or
       Insured Against. We do not cover fire                               (2) Loss arising out of "business" use
       department service charges if the                                        or dishonesty of an "insured".
       property is located within the limits of the                     c. If the coverage in a. above applies,
       city, municipality or protection district                           the following defense provisions also
       furnishing the fire department response.                             apply:
       This coverage is additional insurance. No                           (1) We may investigate and settle any
    de.ductible applies to this coverage.                                      claim or suit that we decide is
5. Property Removed                                                            appropriate. Our duty to defend a
                                                                               claim or suit ends when the
    We insure covered property against direct
    loss from any cause while being removed
                                                                               amount we pay for the loss equals
                                                                               our limit of liability.
       from a premises endangered by a Peril
       Insured Against and for no more than 30                             (2) If a suit is brought against an
       days while removed.                                                     "insured" for liability under a.(1) orr
                                                                               (2) above, we will provide a
       This coverage does not change the limit                                 defense at our expense by counsel
       of liability that applies to the property                               of our choice.
       being removed.
                                                                                                                      Page 6 of 23
_7 ~                                   .. 5
                .,$4       y_,,   ~M          3"'~~~i        5"
            v          .                                                                V ~
                                                                  j
    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 19 of 35


                                                                                   Liberty
                                               EXHIBIT A                        - M,~~,.~~.
                                                                                    INSURANCE




      (3) We have the option to defend at our          b. We insure for direct physical loss to
          expense an "insured" or an                      covered property involving collapse of a
           "insured's" bank against any suit for          building or any part of a building if the
          the enforcement of payment under                 collapse was caused by one or more of
          a.(3) above.                                     the following:
7. Loss Assessment
   a. We will pay up to 31,000 for your share             (1) The Perils Insured Against named
       of loss assessment charged tluring the                 under Coverage C;
       policy period against you, as owner or             (2) Decay that is hidden from view,
       tenant of the "residence premises", by a               unless the presence of such decay is
       corporation or .association of property                known to an "insured" prior to
       owners. The assessment must be made                    collapse;
       as a result of direct loss to property,
       owned by all members collectively, of              (3) Insect or vermin damage that is
       the type that would be covered by this                 hidden from view, unless the
       policy if owned by you, caused by a Peril              presence of such damage is known to
       Insured Against under Coverage A, other                an "insured" prior to collapse;
       than:                                              (4) Weight    of    contents,    equipment,
      (1) Earthquake; or                                      animals or people;
      (2) Land shock waves or tremors before,
          during or after a voicanic eruption.            (5) Weight of rain which collects on a
       The limit of 31,000 is the most we will                roof; or
       pay with respect to any one loss,
       regardless     of     the    number     of         (6) Use of defective material or methods
       assessments. We will only apply one                    in   construction,    remodeling    or
       deductible, per unit, to the total amount              renovation if the collapse occurs
       of any one loss to the property described              during the course of the construction,
       above, regardless of the number of                     remodeling or renovation.
       assessments.                                    c. Loss to an awning, fence, patio, deck,
   b. We do not cover assessments charged                  pavement, swimming pool, undergrountl
       against you or a corporation or                     pipe, flue, drain, cesspool, septic tank,
       association of property owners by any              foundation, retaining wall, bulkhead,
       governmental body.                                 pier, wharf or dock is not inclutled under
   c. Paragraph P. Policy Periotl under Section           b.(2) through (6) above, unless the loss
       I- Conditions does not apply to this               is a direct result of the collapse of a
       coverage.                                          building or any part of a building.
   This coverage is additional insurance.
B. Collapse                                           d. This coverage does not increase the limit
   a. With respect to this Additional Coverage:           of liability that applies to the damaged
      (1) Collapse means an abrupt falling                covered property.
          down or caving in of a building or any    9. Glass Or Safety Glazing Materia!
         part of a building with the result that
         the building or part of the building          a. We cover:
         cannot be occupied for its current
         intended purpose.                                (1) The breakage of glass or safety
     (2) A building or any part of a building                 glazing material which is part of a
          that is in danger of falling down or                covered building, storm door or storm
          caving in is not consitlered to be in a             window;
         state of collapse.                               (2) The breakage of glass or safety
     (3) A part of a building that is standing is             glazing material which is part of a
          not consideretl to be in a state of                covered building, storm door or storm
         collapse even if it has separated from              window when caused directly by
         another part of the building.                       earth movement; and
     (4) A building or any part of a building
         that is standing is not considered to           (3) The direct physical loss to covered
         be in a state of collapse even if it                property caused solely by the pieces,
         shows evidence of cracking, bulging,                fragments or splinters of broken glass
         sagging, bending, leaning, settling,                or safety glazing material which is
         shrinkage or expansion.                             part of a building, storm door or
                                                             storm window.
                                                                                                 Page 7 of 23
                        }~yrr ?v 4 k
                 'L.'~r,.~s"~-~km'y~~~~~~~N~
                    r~~~N.
                          Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 20 of 35


                                                                                                                                    Liberty
                                                                                   EXHIBIT A                                   Wk   M.
                                                                                                                                    utual
                                                                                                                                    INSLIRANCE




                           b. This coverage does not include loss:                                       b.    You may use all or part of this
                              (1) To covered property which results                                            ordinance or law coverage to pay for
                                  because the glass or safety glazing                                          the increased costs you incur to
                                   material has been broken, except as                                         remove debris resulting from the
                                   provided in a.(3) above; or                                                 construction, demolition, remodeling,
                               (2) On the "residence premises" if the                                          renovation, repair or replacement of
                                   dwelling has been vacant for more                                           property as stated in a. above.
                                   than    60     consecutive    days                                    c.    We do not cover:
                                   immediately before the loss, except                                        (1) The loss in vaiue to any covered
                                   when the breakage results directly                                             building or other structure due to
                                   from earth movement as provided in                                             the requirements of any ordinance
                                   a.(2) above. A dwelling being                                                  or law; or
                                   constructed is not considered                                              (2) The costs to comply with any
                                   vacant.                                                                        ordinance or law which requires
                          c. This coverage does not increase the                                                  any °insured" or others to test
                              limit of liability that applies to the                                              for, monitor, clean up, remove,
                               damaged property.                                                                  contain,    treat,    detoxify   or
                                                                                                                  neutralize, or in any way respond
                     10. Landlord's Furnishings
                                                                                                                  to, or assess the effects of,
                         We will pay up to $ 2,500 for your                                                       pollutants in or on any coveretl
                         appliances, carpeting and other household                                                building or other structure.
                          furnishings, in each apartment on the                                                   Pollutants means any'solid, liquid,
                          "residence premises° regularly rented or                                                gaseous or thermal irritant or
                          held for rental to others by an "insured",                                              contaminant, including smoke,
                          for loss caused by a Peril Insured Against in                                           vapor, soot, fumes, acids, alkalis,
                          Coverage C, other than Theft.                                                           chemicals and waste. Waste
                          This limit is the most we will pay in any one                                           includes materials to be recycled,
                          loss regardless of the number of appliances,                                            reconditioned or reclaimed.
                          carpeting or other household furnishings                                      This coverage is additional insurance.
                          involved in the loss.                                                     12. Grave Markers
                          This coverage does not increase the limit of                                   We will pay up to 85,000 for grave
                        liability applying to the damaged property.                                      markers, including mausofeums, on or
                    11. Ordinance Or Law                                                                 away from the "residence premises" for
                         a.    You may use up to 10 % of the limit of                                    loss caused by a Peril Insured Against
                               liability that applies to Coverage A for                                  under Coverage C.
                               the increased costs you incur due to the                                  This coverage does not increase the
                               enforcement of any ordinance or law                                       limits of liability that apply to the
                               which requires or regulates:                                             damaged covered property.
                              (1) The     construction,     demolition,                           SECTION I- PERILS INSURED AGAINST
                                  remodeiing, renovation or repair of                             A. Coverage A- Dwelling And Coverage B -
                                  that part of a covered building or                                 Other Structures
                                  other structure damaged by a Peril                                1, We insure against risk of direct physical
                                  Insured Against;
                                                                                                        loss to property described in Coverages
                              (2) The demolition and reconstruction of                                  A and B.
                                  the undamaged part of a covered                                    2. We do not insure, however, for loss:
                                  building or other structure, when                                     a.    Excluded    under      Section     I   -
                                  that building or other structure must                                       Exclusions;
                                 be totally demolished because of                                       b. Involving    collapse,  except    as
                                 damage by a Peril Insured Against to                                      provided in E.13. Collapse under
                                 another part of that covered building                                     Section I- Property Coverages; or
                                  or other structure; or                                                c.    Caused by:
                              (3) The    remodeling,      removal    or                                       (1) Freezing of a plumbing, heating,
                                  replacement of the portion of the                                               air conditioning or automatic fire
                                  undamaged part of a coveretl .                                                  protective sprinkler system or of a
                                  building or other structure necessary                                           household     appliance, or     by
                                  to complete the remodeling, repair or                                           discharge, leakage or overflow
                                 replacement of that part of the                                                 from   within the system   or
                                 covered building or other structure                                             appliance caused by freezing.
                                 damaged by a Peril Insured Against.                                             This provision does not apply if
                                                                                                                                                 • Page 8 of 23

tf; -~~ 5 ~l   ~~M h~~~,..~., ~ ~~. ..._   ~~i• ~ . ..kU'l. ry y1.                                                                                            ~
                                                                     •.. ~~~,   b.»C'.tR~~.M+
                                                                                            ~fL~ ~~~~~~~'f     ~
                                                                                                        '~~i'~A'~~~~~~~~
    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 21 of 35


                                                                                   I.iberty
                                        IEXHIBIT Al                                 INSUHANCE




     you have used reasonable care to:                       (b) A storm drain, or water, steam or
                                                                  sewer pipes, off the "residence
    (a) Maintain heat in the building; or
                                                                  premises' .
    (b) Shut off the water supply and drain all               For purposes of this provision, a
        systems antl appliances of water.                      plumbing system          or household
    However, if the building is protected by an               appliance does not include a sump,
    automatic fire protective sprinkler system,               sump pump or related equipment or
    you must use reasonable care to continue                  a roof drain, gutter, downspout or
    the water supply and maintain heat in the                 similar fixtures or equipment; or
    building for coverage to apply.                      (fi) Any of the following:
    For purposes of this provision a plumbing                (a) Wear        and      tear,    marring,
    system or household appliance does not                        deterioration;
    include a sump, sump pump or related
                                                             (b) Mechanical breakdown, latent
    equipment or a roof drain, gutter,
                                                                  defect, inherent vice, or any
    downspout or similar fixtures or equipment;
                                                                  quality in property that causes it
(2) Freezing, thawing, pressure or weight of                      to damage or destroy itself;
    water or ice, whether driven by wind or not,             (c) Smog, rust or other corrosion, or
    to a:                                                         dry rot;
   (a) Fence, pavement, patio or swimming                    (d) Smoke from agricultural smudging
       pool;                                                      or industrial operations;
   (b) Footing, foundation, bulkhead, wall, or               (e) Discharge, dispersal, seepage,
       any other structure or device that                         migration, release or escape of
       supports all or part of a building, or other               pollutants unless the discharge,
       structure;                                                 tlispersal, seepage,       migration,
   (c) Retaining wall or bulkhead that does not                   release or escape is itself caused
       support all or part of a building or other                 by a Peril Insured Against named
       structure; or                                              under Coverage C.
   (d) Pier, wharf'or dock;                                       Pollutants means any solid, liquid,
                                                                  gaseous or thermal irritant or
(3) Theft in or to a dwelling under construction,                 contaminant, including smoke,
    or of materials and supplies for use in the                   vapor, soot, fumes, acids, alkalis,
    construction until the dwelling is finished                   chemicals and waste. Waste
    and occupied;                                                 includes materials to be recycled,
(4) Vandalism and malicious mischief, and any                     recontlitioned or reclaimed;
    ensuing loss caused by any intentional and               (f) Settling, shrinking, bulging or
    wrongful act committed in the course of the                   expansion,     including    resultant
    vandalism or malicious mischief, if the                       cracking,        of       bulkheads,
    dwelling has been vacant for more than 60                     pavements,       patios,    footings,
    consecutive days immediately before the                       foundations, walls, floors, roofs
    loss. A dwelling being constructed is not                     or ceilings;
    considered vacant;                                       (g) Birds, vermin, rodents, or insects;
(5) Mold, fungus or wet rot. However, we do                       or
    insure for loss caused by mold, fungus or                (h) Animals owned or kept by an
    wet rot that is hidden within the walls or                    "insured".
    ceilings or beneath the floors or above the
    ceilings of a structure if such loss results      •• Exception To c.(6)
    from the accidental discharge or overflow of         Unless the loss is otherwise excluded,
    water or steam from within:                          we cover loss to property covered under
                                                         Coverage A or B resulting from an
   (a) A plumbing, heating, air conditioning or          accPdental discharge or overflow of
       automatic     fire  protective   sprinkler
                                                         water or steam from within a:
       system, or a household appliance, on the
        "residence premises"; or                         (i) Storm drain, or water, steam or
                                                              sewer _ pipe, off the "residence
                                                              premises"; or


                                                                                                   Page 9 of 23
                       Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 22 of 35


                                                                                                                                         Liberty
                                                                        EXHIEIT A                                                        Mu~al.
                                                                                                                                          INSURANCE




                              (ii) Plumbing, heating, air conditioning                                 6. Vehicles
                                   or    automatic    fire   protective                                7. Smoke
                                   sprinkler system or household                                          This peril means sudden and accidental
                                   appliance   on    the    "residence                                    damage from smoke, including the
                                   premises°. This includes the cost to so                                 emission or puffback of smoke, soot,
                                   tear out and replace any part of a                                     fumes or vapors from a boiler, furnace or
                                   building, or other structure, on the                                    related equipment.
                                   "residence premises", but only                                         This peril does not include loss caused by
                                   when necessary to repair the                                           smoke from agricultural smudging or
                                   system or appliance. However,                                           industrial operations. '
                                   such tear out and replaceinent                                      8. Vandalism Or Malicious Mischief
                                   coverage only applies to other                                      9. Theft
                                   structures if the water or ste2m                                        a. This peril includes attempted theft and
                                   causes actual damage to a buiiding                                          loss of property from a known place
                                 on the "residence premises".                                                  when it is likely that the property has
                               We do not cover loss to the system or op                                        been stolen.
                               appliance from which this water or                                          b. This peril does not include loss
                               steam escaped.                                                                  caused by theft:
                               For purposes of 1his provision, a                                              (1) Committed by an "insured";
                               plumbing system or household                                                   (2) In    or to a dwelling         under
                               appliance does not include a sump,                                                 construction, or of materia(s and
                               sump pump or related equipment or a                                                supplies     for     use    in    the
                               roof drain, gutter, down spout or                                                  construction until the dwelling is
                               similar fixtures or equipment.                                                     finished and occupied;
                                                                                                              (3) From that part of a°residence
                           Section I- Exclusion A.3. Water Damage,                                                premises" rented by an "insured"
                           Paragraphs a. and c. that apply to surface                                             to someone other than another
                           water and water below the surface of the                                               "insured"; or
                       ground do not appiy to loss by water                                                   (4) That occurs off the "residence
                       covered under c.(5) and (6) above.                                                         premises" of:
                       Under 2.b. and c. above, any ensuing                                                      (a) Trailers,     semitrailers    and
                       loss to property described in Coverages A                                                      campers;
                       and B not precluded by any other                                                           (b) Watercraft of all types, and
                       provision in this policy is covered.                                                                their furnishings, equipment
                 B. Coverage C- Personal Property                                                                          and outboard engines or
                    We insure for direct physical loss to the                                                              motors; or
                     property described in Coverage C caused by                                                   (c) Property while at any other
                     any of the following perils unless the loss is                                                        residence owned by, rented to,
                     excluded in Section I- Exclusions.                                                                    or occupied by an "insured",
                     1. Fire Or Lightning                                                                                  except while an "Insured" is
                                                                                                                           temporarily     living    there.
                     2. Windstorm Or Hail
                                                                                                                           Property of an °insured" who is
                        This peril includes loss to watercraft of all                                                      a student is covered while at
                        types antl their trailers, furnishings,                                                      the residence the student
                        equipment, and outboard engines or                                                           occupies to attend school as
                        motors, only while inside a fully enclosed                                                  long as the student has been
                        building.                                                                                   there at ariy time during the 60
                        This peril does not include loss to the                                                     days immediately before the
                           property contained in a building caused                                                  loss.
                           by rain, snow, sleet, sand or dust unless                                   10. Falling Objects
                           the direct force of wind or hail damages                                        This peril does not include loss to
                           the building causing an opening in a roof                                       property contained in a building unless
                           or wall and the rain, snow, sleet, sand or                                      the roof or an outside wall of the
                       dust.enters through this opening.                                                   building is first damaged by a falling
                    3. Explosion                                                                           object. Damage to the falling object itself
                    4. Riot Or Civil Commotion                                                             is not included.
                    5. Aircraft.                                                                       11. Weight Of Ice, Snow Or Sleet
                                                                                                           This peril means weight of ice, .snow or
                       This peril includes self-propelled missiles
                                                                                                           sleet which causes damage to property
                           and spacecraft.                                                                 contained in a building.
                                                                                                                                                  Page 10 of 23

~_f:~{ ~._i~ ~`~i~.~~,n~     t~ ~~'3:;r`~' ~'~ _.~.<~% . .~~~~,~d~~+~?4~z~- 1~.'~~..~ ~'.'+`r   r_e.     ~~s'+•~'~`~~' ~      s' ~<
                  Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 23 of 35


                                                                                                                                                Liberty
                                                           EXHIBIT A                                                                            Mutual.
                                                                                                                                                 INSURANCE




           12. Accidental Discharge Or Overflow Of Water                                                              b. In this peril, a piumbing system or
               Or Steam                                                                                                    household appliance does not include
               a. This peril means accidental discharge or                                                                a sump, sump pump or related
                           overfiow of water or steam from within                                                         equipment or a roof drain, gutter,
                           a plumbing; heating, air conditioning or                                                       downspout or similar fixtures or
                      automatic fire protective sprinkler                                                                 equipment.
                      system or from within a householtl                                                     15. Sudden And Accidental Damage From
                      appliance.                                                                                     Artificially Generated Electrical Current
                  b. This peril does not include loss:                                                               This peril does not include loss to tubes,
                     (1) To the system or appliance from                                                             transistors, electronic components or
                         which the water or steam escaped;                                                           circuitry that are a part of appliances,
                     (2) Caused by or resulting from freezing                                                        fixtures, computers, home entertainment
                         except as provided in Peril Insured                                                         units or other types of efectronic
                         Against 14. Freezing;                                                                       apparatus.
                     (3) On the "residence premises" caused                                                  16. Volcanic Eruption
                              by accidental discharge or overflow                                                This peril does not inclutle loss caused
                         which occurs off the "residence                                                             by earthquake, land shock waves or
                         premises"; or                                                                               tremors.
                     (4) Caused by mold, fungus or wet rot                                              SECTION I - EXCLUSIONS
                         unless hidden within the walls or                                              A. We do not insure for loss caused directly or
                         ceilings or beneath the floors or                                                 indirectly by any of the following. Such loss
                         above the ceilings of a structure.                                                is excluded regardiess of any other cause or
                  c. In this peril, a plumbing system or                                                   event contributing concurrently or in any
                           household appliance does not include a                                          sequence to the loss. These exclusions apply
                    sump, sump pump or relatetl equipment                                                  whether or not the loss event results in
                    or a roof drain, gutter, downspout or                                                    widespread damage or affects a substantial
                    similar fixtures or equipment.                                                           area.
                 d. Section I- Exclusion A.3. Water                                                          1. Ordinance Or Law
                           Damage, Paragraphs a. antl c. that                                                        Ordinance Or Law means any ordinance
                           apply to surface water and water below                                                    or law:
                   the surface of the ground do not apply                                                            a. Requiring      or regulating the
                  to loss by water covered under this                                                                   construction, tlemolition, remodeling,
                   peril.                                                                                               renovation or repair of property,
           13. Sudden And Accidental Tearing Apart,                                                                     including removal of any resuiting
               Cracking, Burning Or Bulging                                                                             debris. This Exclusion A.1.a. tloes
                 This peril means sudden and accidental                                                                 not apply to the amount of coverage
                 tearing apart, cracking, burning or bulging                                                            that may be provided for in E.11.
                 of a steam or hot water heating system, an                                                             Ordinance Or Law under Section I-
                 air conditioning or automatic fire protective                                                          Property Coverages;
                 sprinkler system, or an appliance for heating                                                       b. The requirements of which result in a
                 w ater.                                                                                                loss in value to property; or
               We do not cover loss caused by or resulting                                                           c. Requiring any "insured" or others to
               from freezing under this peril.                                                                          test for, monitor, clean up, remove,
           14. Freezing                                                                                                 contain, treat, detoxify or neutralize,
               a. This peril means freezing of a plumbing,                                                                or in any way respond to, or assess
                           heating, air conditioning or automatic                                                         the effects of, pollutants.
                          fire protective sprinkler system or of a                                                        Pollutants means any solid, liquid,
                          household appliance but only if you                                                             gaseous or thermal irritant or
                           have used reasonable care to:                                                                  contaminant, including smoke, vapor,
                          (1) Maintain heat in the builtling; or                                                          soot, fumes, acids, alkafis, chemicals
                          (2) Shut off the water supply antl tlrain
                                                                                                                          and waste. Waste includes materials
                                                                                                                         to be recycled, reconditioned or
                              all systems and appliances of water.                                                       reclaimed.
                          However, if the building is protected by
                                                                                                                     This Exclusion A.1. applies whether or
                          an automatic fire protective sprinkler
                                                                                                                     not the property has been physically
                          system, you must use reasonable care
                                                                                                                     damaged.
                          to continue the water supply and
                                                                                                             2. Earth Movement
                          maintain heat in the building for                                                      Earth Movement means:
                          coverage to apply.                                                                         a. Earthquake, including land shock
                                                                                                                                                             Page 11 of 23
W,A~             ~ r ~~r~r          2,~ ~rsy ~e~ ~ ~

       G    ~ r~'~'~~..                                   a~..~._..,~„',$~~~ -   ~ .................. .. .   :k h~
    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 24 of 35


                                                                                            Liberty
                                          EXHIBIT A                                         ~u~~•
                                                                                             INSURANCE




         waves or tremors before, during or after            Discharge of a nuclear weapon will be
         a volcanic eruption;                                deemed a warlike act even if accidental.
    b. Landslide, mudslide or mudflow;                    7. Nuclear Hazard
    c. Subsidence or sinkhole; or                             This Exclusion A.7. pertains to Nuclear
    d. Any other earth movement including                     Hazard to the extent set forth in M.
       earth sinking, rising or shifting;                     Nuclear Hazard Clause under Section I-
    caused by or resulting from human or                      Conditions.
    animal forces or any act of nature unless            8. Intentional Loss
    direct loss by fire or explosion ensues  and              Intentional Loss means any loss arising
    then we will pay only for the ensuing loss.               out of any act an "insured" commits or
    This Exclusion A.2. does not apply to loss                conspires to commit with the intent to
    by theft.                                                 cause a loss.
3. Water Damage                                               In the event of such loss, no "insured" is
    Water Damage means:                                       entitled to coverage, even "insureds"
                                                              who did not commit or conspire to
   a. Flood, surface water, waves, tidal
                                                              commit the act causing the loss,
         water, overflow of a body of water, or
         spray from any of these, whether or not         9. Governmental Action
         driven by wind;                                      Governmental      Action    means     the
    b. Water or water-borne material which                    tlestruction, confiscation or seizure of
         backs up through sewers or drains or                 property tlescribed in Coverage A, B or C
         which overflows or is discharged from a              by order of any governmental or public
         sump, sump pump or related equipment;                authority.
         or                                                   This exclusion tloes not apply to such
    c. Water or water-borne material below the                acts ordered by any governmental or
       surface of the ground, including water                 public authority that are taken at the time
       which exerts pressure on or seeps or                   of a fire to prevent its spread, if the loss
       leaks through a building, sitlewalk,                   caused by fire woultl be covered under
       driveway, foundation, swimming pool or                 this policy.
       other structure;                                B. We do not insure for loss to property
    caused by or resulting from human or                  described in Coverages A and B caused by
    animal forces or any act of nature.                   any of the following. However, any ensuing
    Direct loss by fire, explosion or theft               loss to property described in Coverages A
    resulting from water damage is covered.               and B not precluded by any other provision
4. Power Failure                                          in this policy is covered.
    Power Failure means the failure of power or          1.   Weather conditions. However, this
    other utility service if the failure takes place          exclusion only applies if weather
    off the "residence premises". But if the                  conditions contribute in any way with a
    failure results in a loss, from a Peril Insured           cause or event excluded in A. above to
    Against on the "residence premises", we                   produce the loss.
    will pay for the loss causetl by that peril.         2.   Acts or tlecisions, including the failure to
5. Neglect                                                    act or decide, of any person, group,
                                                              organization or governmental body.
    Neglect means neglect of an "insured" to
    use all reasonable means to save and                 3. Faulty, inadequate or defective:
    preserve property at and after the time of a              a.    Planning, zoning, development,
   loss.                                                            surveying, siting;
6. War                                                        b.    Design, specifications, workmanship,
   War includes the following and any                               repair,  construction,    renovation,
   consequence of any of the following:                             remodeling, grading, compaction;
   a. Undeclared war, civil war, insurrection,                c. Materials           used        in      repair,
      rebellion or revolution;                                      construction,           renovation        or
    b. Warlike act by a military force or                           remodeling; or
         military personnel; or                               d. Maintenance;
   c.    Destruction, seizure or use for a military           of part or all of any property whether on
         purpose.                                             or off the "residence premises".
                                                                                                            Page 12 of 23
                S
                                                         r~, ~ -~    0R,
                                                                     96. ~o
                                                                          ,             i
                                                                     1
               ~~~
               .- ~.tr'e~~..                                                ~~
    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 25 of 35


                                          EXHIBIT A                                    Liberty
                                                                                       MaL
                                                                                         utu
                                                                                           INSURANCE




SECTION I - CONDITIONS                                     d.    Changes in title or occupancy of the
A. Insurable Interest And Limit Of Liability                     property during the term of the
   Even if more than one person has an                           policy;
   insurable interest in the property covered,             e.    Specifications of damagetl buildings
   we will not be liable in any one loss:                        antl detailed repair estimates;
   1. To an "insured" for more than the                    f.    The inventory of damaged personal
      amount of such "insured's" interest at                     property described in 6. above;
       the time of loss; or                                g.    Receipts for additional living expenses
   2. For more than the applicable limit of                      incurred and records that support the
       liability.                                             fair rental value loss; antl
B. Duties After Loss                                       h. Evidence or affidavit that supports a
   In case of a loss to covered property, we                     claim under E.6. Credit Card,
   have no duty to provide coverage under this                   Electronic Fund Transfer Cartl Or
   policy if the failure to comply with the                      Access    Device,  Forgery    And
   following duties is prejudicial to us. These                  Counterfeit Money under Section I-
   duties must be performed either by you, an                    Property Coverages, stating the
   "insured"      seeking    coverage,    or     a               amount and cause of loss.
   representative of either:                          C. Loss Settlement
   1. Give prompt notice to us or our agent;             In this Condition C., the terms "cost to
   2. Notify the police in case of loss by theft;       repair or replace" and "replacement cost" do
   3. Notify the credit card or electronic fund         not include the increased costs incurred to
       transfer card or access device company           comply with the enforcement of any
      in case of loss as provided for in E.6.           ordinance or law, except to the extent that
      Credit Card, Electronic Fund Transfer             coverage for these increased costs is
      Card Or Access Device, Forgery And                provided in E.11. Ordinance Or Law under
      Counterfeit Money under Section I-                Section I- Property Coverages. Covered
      Property Coverages;                               property losses are settled as follows:
   4. Protect the property from further                 1. Property of the following types:
       damage. If repairs to the property are              a. Personal property;
       required, you must:                                 b. Awnings,        carpeting,     household
       a.   Make reasonable and necessary                        appliances, outdoor antennas and
            repairs to protect the property; and                 outdoor equipment, whether or not
       b. Keep an accurate record of repair                   attachetl to buildings;
         expenses;                                         c. Structures that are not buildings; and
  5. Cooperate with us in the investigation of             d. Grave          markers,        including
     a claim;                                                    mausoleums;
  6. Prepare an inventory of damaged                       at actual cash value at the time of loss
       personal property showing the quantity,             but not more than the amount required to
      description, actual cash value and                   repair or replace.
      amount of loss. Attach all bills, receipts        2. Buildings covered under Coverage A or B
      and relatetl documents that justify the              at replacement cost without deduction for
      figures in the inventary;                            depreciation, subject to the following:
  7. As often as we reasonably require:                    a. If, at the time of loss, the amount of
      a. Show the damaged property;                             insurance in this policy on the
      b.    Provide us with records and                        damaged building is 80% or more of
            documents we request and permit us                 the full replacement cost of the
         to make copies; and                                    building immediately before the loss,
      c. Submit to examination under oath,                      we will pay the cost to repair or
          while not in the presence of another                  replace, after application of any
          "insured", and sign the same;                          deductible and without deduction for
  8. Send to us, within 60 days after our                        depreciation, but not more than the
      request, your signed, sworn proof of                       least of the following amounts:
      loss which sets forth, to the best of your                (1) The limit of liability under this
      knowledge and belief:                                         policy that applies to the building;
      a.    The time and cause of loss;                         (2) The replacement cost of that part
      b.    The interests of all "insureds" and all                 of the builtling damaged with
            others in the property involvetl and                    material of like kind and quality
            all liens on the property;                             antl for like use; or
      c.    Other insurance which may cover the                 (3) The necessary amount actually
            loss;                                                  spent to repair or replace the
                                                                                               Page 13 of 23
                                                                                              ~1
                  A41
                     Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 26 of 35


                                                                                                                          Libe~y
                                                                   EXHIB IT A                                             Mutrxal.
                                                                                                                           INSURANCE




                            damaged building.                                                   e. You may disregard the replacement
                            If the building is rebuilt at a new                                     cost loss settlement provisions and
                            premises, the cost described in (2)                                     make claim under this policy for loss
                            above is limited to the cost which                                       to buildings on an actual cash value
                            would have been incurred if the                                          basis. You may then make claim for
                             building had been built at the original                                 any additional liability accortling to,
                             premises.                                                               the provisions of this Condition C.
                        b. If, at the time of loss, the amount of                                    Loss Settlement, provided you notify
                            insurance in this policy on the                                          us of your intent to do so within 180
                            damaged building is less than 80% of                                     days after the date of loss.
                            the full replacement cost of the                            D. Loss To A Pair Or Set
                            building immetliately before the loss,                          In case of loss to a pair or set we may elect
                            we will pay the greater of the                                  to:
                            following amounts, but not more than                            1. Repair or replace any part to restore the
                            the limit of liability under this policy                            pair or set to its value before the loss; or
                            that applies to the building:                                   2. Pay the difference between actual cash
                           (1) The actual cash value of that part                                value of the property before and after
                               of the building damaqed; or                                       the loss.
                           (2) That proportion of the cost to                           E. Appraisal
                                repair or replace, after application                       If you and we fail to agree on the amount of
                                of any deductible and without                              loss, either may demand an appraisal of the
                                deduction for depreciation, that                            loss. In this event, each party will choose a
                                part of the building damaged,                               competent and impartial appraiser within 20
                                which the total amount of                                  days after receiving a written request from
                                insurance in this policy on the                            the other. The two appraisers will choose an
                                damaged building bears to 80% of                           umpire. If they cannot agree upon an umpire
                                the replacement cost of the                                 within 15 days, you or we may request that
                                building.                                                  the choice be made by a judge of a court of
                        c. To determine the amount of insurance                            record in the state where the "residence
                            required to equal 80% of the full                              premises" is located. The appraisers will
                            replacement cost of the building                               separately set the amount of loss. If the
                            im m ediately before the loss, do not                          appraisers submit a written report of an
                            include the value of:                                          agreement to us, the amount agreetl upon
                           (1) Excavations, footings, foundations,                         will be the amount of loss. If they fail to
                               piers, or any other structures or                           agree, they will submit their differences to
                               devices that support all or part of                         the umpire. A decision agreed to by any two
                               the building, which are below the                           will set the amount of loss.
                               undersurface of the lowest                                  Each party will:
                               basement floor;                                             1. Pay its own appraiser; and
                           (2) Those supports described in (1)                             2. Bear the other expenses of the appraisal
                                above which are below the surface                             and umpire equally.
                               of the ground inside the foundation                      F. Other Insurance And Service Agreement
                               walls, if there is no basement; and                         If a loss covered by this policy is also
                           (3) Underground flues, pipes, wiring                            covered by:
                             and drains.                                                   1. Other insurance, we will pay only the
                       d. UVe will pay no more than the actual                                 proportion of the loss that the limit of
                          cash value of the damage until actual                                liability that applies under this policy
                            repair or replacement is complete.                                  bears to the total amount of insurance
                            Once actual repair or replacement is                                covering the loss; or
                           complete, we will settle the loss as                            2.   A service agreement, this insurance is
                           noted in 2.a. and b. above.                                          excess over any amounts payable under
                           However, if the cost to repair or                                    any such agreement. Service agreement
                           replace the damage is both:                                          means a service plan, property
                          (1) Less than 5% of the amount of                                     restoration plan, home warranty or other
                              insurance in this policy on the                                   similar service warranty agreement, even
                              building; and                                                   if it is characterized as insurance.
                          (2) Less than S 2,500;                                       G. Suit Against Us
                           we will settle the loss as. noted in 2.a.                       No action can be brought against us unless
                           and b. above whether or not actual                              there has been full compliance with all of
                           repair or replacement is complete.
                                                                                                                                       Page 14 of 23
~~~~~ ` ~,~,°~~... ,`~~:~s~~4~
                          ~r~ ~i~~aF~ °•' v~`~'t.~-:'i ~'uz' .,±.9if ~~      ~~~~~~
                                                                      ,t~ ~~~''   ~y."'M` " ,~ `~N:~? ~~ac. ' ~ F ,~~~
                       Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 27 of 35


                                                                                                                           Liberty
                                                                              EXHIBIT A                               ~Mutital.
                                                                                                                        INSURANCE




                     the terms under Section I of this policy and                                  b. At our option, we may pay to the
                     the action is started within two years after                                     mortgagee the whole principal on the
                     the date of loss.                                                                mortgage plus any accrued interest. In
                H. Our Option                                                                         this event, we will receive a full
                    If we give you written notice within 30 days                                      assignment and - transfer of the
                    after we receive your signed, sworn proof of                                      mortgage and all securities held as
                    loss, we may repait or replace any part of                                       collateral to the mortgage debt.
                    the damaged property with material or                                     5. Subrogation will not impair the right of the
                    property of like kind antl quality.                                          mortgagee to recover the full amount of
                    Loss Payment                                                                 the mortgagee's claim.
                                                                                           L. No Benefit To Bailee
                    We will adjust all losses with you. We will
                    pAyr,yoU unless some other person is named                                We will not recognize any assignment or
                    in the policy or is legally entitled to receive                           grant any coverage that benefits a person or
                    payment. Loss will be payable 60 days after                               organization holding, storing or moving
                    we receive your proof of loss and:                                        property for a fee regardless of any other
                                                                                              provision of this policy.
                    1. Reach an agreement with you;
                                                                                           M. Nuclear Hazard Clause
                    2. There is an entry of a final judgment; or
                                                                                             1. "Nuclear Hazard" means any nuclear
                    3. There is a filing of an appraisal award                                   reaction,   radiation, or radioactive
                       with us.                                                                     contamination, all whether controlled or
                    Abandonment Of Property                                                         uncontrolled or however caused, or any
                    We need not accept any property abandoned                                    consequence of any of these.
                    by an "insuretl".                                                         2. Loss caused by the nuclear hazard will
                K. Mortgage Clause                                                                  not be considered loss caused by fire,
                   1. If a mortgagee is named in this policy,                                       explosion, or smoke, whether these
                              any loss payable under Coverage A or B                                perils are specifically named in or
                              will be paitl to the mortgagee and you,                              otherwise included within the Perils
                             as interests appear. If more than one                                 Insured Against.
                        mortgagee is named, the order of                                      3.   This policy does not apply under Section
                       payment will be the same as the order of                                    I to loss caused directly or indirectly by
                       precedence of the mortgages.                                                nuclear hazard, except that direct loss by
                   2. If we deny your claim, that tlenial will                                     fire resulting from the nuclear hazard is
                             not apply to a valid claim of the                                     covered.
                             mortgagee, if the mortgagee:                                  N. Recovered Property
                             a. Notifies us of any change in                                  If you or we recover any property for which
                                ownership, occupancy or substantial                           we have made payment untler this policy,
                                change in risk of which the                                   you or we will notify the other of the
                                   mortgagee is aware;                                        recovery. At your option, the property will
                                                                                              be returned to or retainetl by you or it will
                             b.    Pays any premium due under this
                                                                                              become our property. If the recovered
                                   policy on demand if you have
                                                                                              property is returned to or retainetl by you,
                                   neglected to pay the premium; and
                                                                                              the loss payment will be adjusted based on
                             c.    Submits a signed, sworn statement
                                                                                              the amount you received for the recovered
                                   of loss within 60 days after receiving                     property.
                                   notice from us of your failure to do
                                                                                           0. Volcanic Eruption Period
                                   so. Paragraphs E. Appraisal, G. Suit
                                                                                              One or more volcanic eruptions that occur
                                   Against Us and I. Loss Payment
                                                                                              within a 72 hour period will be consideretl as
                                   under Section I- Conditions also
                                                                                              one volcanic eruption.
                                   apply to the mortgagee.
                                                                                           P. Policy Period
                  3. If we decide to cancel or not to renew
                                                                                              This policy applies only to loss which occurs
                      this policy, the mortgagee will be notified
                                                                                              during the policy period.
                      at least 10 days before the date
                       cancellation or nonr.enewal takes effect.                           Q. Concealment Or Fraud
                                                                                              We provide coverage to no "insureds" under
                  4. If we pay the mortgagee for any loss and
                                                                                              this policy if, whether before or after a loss,
                            deny payment to you:
                                                                                              an "insured" has:
                            a. We are subrogated to all the rights of                        1. Intentionally concealed or misrepresented
                                   the mortgagee granted under the
                                                                                                   any material fact or circumstance;
                                   mortgage on the property; or

                                                                                                                                         Page 15 of 23
                  .= ` tr`g~-~.i       ~9r~
          r~a
..__. .   _'                        'r~.~<.,__ ',iu'•, _x._,_._.`~~'~3~~,   i~~
                                                                             ,  ~~ ~~ ~~
     Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 28 of 35



                                       EXHIBIT A                                                'o
                                                                                                 k Liberty
                                                                                                     IVlutual,
                                                                                                      INSURANCE




    2. Engaged in fraudulent conduct; or                               d. Is caused by an animal owned by or
    3. Made false statements;                                              in the care of an "insured".
    relating to.this insurance.                                 SECTION II - EXCLUSIONS
R. Loss Payable Clause                                          A. "Motor Vehicle Liability"
    If the Declarations show a loss payee for                      1. Coverages E and F do not apply to any
    certain listed insured personal property, the                      "motor vehicle liability" if, at the time
    definition of "insured" is changed to include                      and place of an "occurrence", the
    that loss payee with respect to that                               involved "motor vehicle":
    property.                                                          a. Is registered for use on public roads
    If we decide to cancel or not renew this                                or property;
    policy, that loss payee will be notified in                        b. Is not registered for use o.n public
    writing.                                                                roads or property, but such
                                                                           registration is requir.ed by a law, or
SECTION II - LIABILITY COVERAGES                                           regulation issued by a government
A. Coverage E- Personal Liability                                          agency, for it to be used at the place
    If a claim is made or a suit is brought against                        of the "occurrence"; or
    an "insured" for damages because of "bodily                        c. Is being:
    injury" or "property damage" caused by an                             (1) Operated in, or practicing for, any
    "occurrence" to which this coverage applies,                              prearrangetl or organized race,
    we will:                                                                  speed     contest   or    other
    1.   Pay up to our limit of liability for the                             competition;
         damages for which an "insured" is                                (2) Rented to others;
         legally  liable.    Damages     include                          (3) Used to carry persons or cargo
         prejudgment interest awarded against an                              for a charge; or
         "insured"; and                                                    (4) Used for any "business" purpose
    2.   Provide a defense at our expense by                                    except for a motorized golf cart
         counsel of our choice, even if the suit is                             while on a golfing facility.
         groundless, false or fraudulent. We may                   2. If Exclusion A.1. does not apply, there is
         investigate and settle any claim or suit                      still no coverage for "motor vehicle
         that we decide is appropriate. Our duty                        liability" unless the "motor vehicle" is:
         to settle or defend ends when our limit                      a. In dead storage on an "insured
         of liability for the "occurrence" has been                       location";
         exhausted by payment of a judgment or                        b. Used solely to service an "insured's"
      settlement.                                                         residence;
B. Coverage F- Medical Payments To Others                             c. Designed to assist the handicapped
   We will pay the necessary medical expenses                             and, at the time of an "occurrence",
    that are incurred or medically ascertained                            it is:
    within three years from the date of an                                (1) Being   used    to     assist       a
    accident causing "bodily injury". Medical                                 handicapped person; or
    expenses means reasonable charges for                                (2) Parketl on an "insured Iocation";
    medical, surgical, x-ray, dental, ambulance,                      d. Designed for recreational use off
    hospital, professional nursing, prosthetic                             public roads and:
    devices and funeral services. This coverage                           (1) Not owned by an "insured"; or
    does not apply to you or regular residents of                         (2).Owned by an "Insured" provided
    your     household      except     °residence                             the "occurrence" takes place on
    employees". As to others, this coverage                                   an "insured location" as defined in
    applies only:                                                           Definitions B. 6.a., b., d., e. or h.;
    1. To a person on the "insured location"                                or
        with the permission of an "insured"; or                       e. A motorized golf cart that is owned
    2. To a person off the "insured location", if                         by an "insured", designed to carry
         the "botlily injury":                                            up to 4 persons, not built or modified
         a. Arises out of a condition on the                              after manufacture to exceetl a speed
             "insured location" or the ways                               of 25 miles per hour on level ground
             immediately adjoining;                                       and, at the time of an "occurrence",
         b. Is caused by the activities of an                             is within the legal boundaries of:
             "insured";                                                  (1) A golfing facility and is parketl or
         c. Is caused by a"residence employee"                               stored there, or being used by an
             in the course of the "residence                                  "insured" to:
             employee's" employment by an                                    (a) Play the game of golf or for
             "insured"; or
                                                                                  other recreational or leisure
                                                                                                            Page 16 of 23
~    ~    ~~~        -    -   ~` ~~~   ~~~~ 'i        ~    ~~    ~,4 ~ ~~~
                                                                        ~'~~
                ~~            0                  '    ~~
                                                                           _..~.~r.n*~, ~~~~<
       Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 29 of 35


                                                                              EXHIB IT A                                                                               ~Mix~~9
                                                                                                                                                                          INSURANCE




                            activity allowed by the facility;                                                                             is owned by an "insuretl" who
                        (b) Travel to or from an area where                                                                               acquired it during the policy
                               "motor vehicles" or golf carts                                                                             period; or
                   `           are parked or stored; or                                                                               (d) More than 25 horsepower if
                        (c) Cross        public roads at                                                                                  the outboard engine or motor
                            designated points to access                                                                                   is owned by an "insuretl" who
                            other parts of the golfing                                                                                    acquired it before the policy
                            facility; or                                                                                                  period, but only if:
                (2) A private residential community,                                                                                      (i) You declare them at
                         including its public roads upon                                                                                       policy inception; or
                         which a motorized golf cart can                                                                                  (ii) Your intent to insure them
                         legally travel, which is subject to                                                                                   is reported to us in writing
                         the authority of a property owners                                                                                    within 45 days after you
                         association and contains an                                                                                                        acquire them.
             "insured's" residence.                                                                                       The coverages in (c) and (d)
B. "Watercraft Liability"                                                                                                 above apply for the policy period.
   1. Coverages E and F do not apply to any                                                                           Horsepower means the maximum
       "watercraft liability" if, at the time of an                                                                  power rating assigned to the engine
            "occurrence", the involved watercraft is                                                                 or motor by the manufacturer.
            being:                                                                                          C. "Aircraft Liability"
           a. Operatetl in, or practicing for, any                                                             This policy does not cover "aircraft
                     prearranged or organizetl race, speed                                                            liability".
                     contest or other competition. This                                                     D. "Hovercraft Liability"
                     exclusion does not apply to a sailing                                                     This policy does not cover "hovercraft
           vessel or a predictetl log cruise;                                                                  fiability".
        b. Rented to others;                                                                                E. Coverage E- Personal Liabifity And
        c. Used to carry persons or cargo for a                                                                       Coverage F- Medical Payments To Others
           charge; or                                                                                                 Coveragesl E and F do not apply to the
        d. Used for any "business" purpose.                                                                           following:
   2. If Exclusion B.1. does not apply, there is                                                                      1. Expected Qr Intended Injury
           still no coverage for "watercraft liability"                                                                   Bodify injury or property damage'
            unless, at the time of the "occurrence",                                                                     which is expected or intended by an
           the watercraft:                                                                                               "insured" even if the resulting "bodily
           a. Is stored;                                                                                                 injury" or "property damage":
           b. Is a sailing vessel, with or without                                                                       a. Is of a different kind; quality or
                     auxiliary power, that is:                                                                               degree than initially expected or
                  (1) Less than 26 feet in overall                                                                           intended; or
                      length; or                                                                                         b. Is sustained by a different person,
                  (2) 26 feet or more in overall fength                                                                      entity, real or personal property, than
                      and not owned by or rented to an                                                                       initially expected or intended.
                      "insured"; or                                                                                      However, this Exclusion E.1. does not
           c. Is not a sailing vessel and is powered                                                                     apply to "bodily injury" resulting from the
                   by:                                                                                                   use of reasonable force by an "insured"
                  (1) An inboard or inboard-outdrive                                                                     to protect persons or property;
                       engine or motor, including those                                                               2. "Business"
                       that power a water jet pump, of:                                                                  a. "Bodily injury" or "property damage"
                     (a) 50 horsepower or less and not                                                                       arising out of or in connection with a
                          owned by an "insured"; or                                                                          "business" conducted from an
                         (b) More than 50 horsepower and                                                                     "insured location" or engaged in by
                        not owned by or rented to an                                                                         an "insured", whether or not the
                        "insured"; or                                                                                        "business" is owned or operated by
                 (2) One or more outboard engines or                                                                         an "insured" or employs an
                     motors wlth:                                                                                            "insured".
                    (a) 25 total horsepower or less;                                                                          This Exclusion E.2. applies but is not
                    (b) More than 25 horsepower if                                                                           limited to an act or omission,
                        the outboard engine or motor                                                                          regardless     of    its   nature   or
                        is not owned by an "insured";                                                                         circumstance, involving a service or
                    (c) More than 25 horsepower if                                                                            tluty rendered, promised, owed, or
                        the outboard engine or motor                                                                         implied to be provided because of
                                                                                                                             the nature of the "business".
                                                                                                                                                                 Page 17 of 23
   n            r~
                     „1 $      _ .. s u ~       ~re^ ~ r ~~~ ~            ~     .. 2.~.          .                        . . . J. ~~ ~~
                                                                                                                                       ia~t" ~ '~ f
  ......tFa"'
          .Cu_..w.,:_......_   ,_r~         . .~~ . ~ ~i'~?:~s',~~~s~~Y~'~d~kar :-..._.:.   '~ ''~r ...,F~.~,4.i:.v
                                                                                                                                             ~r~"~~~
                                                                                                                                    ...~.M..,.,..~s.u,~".rL,¢'«~~. .
                                                                                                                        .1..- ~.
         Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 30 of 35


                                             EXHIB IT A                                  Ll~erty
                                                                                         Mutuals
                                                                                         INSURANCE




         b. This Exclusion E.2. does not apply to:         8. Controlled Substance
                                                              "Bodily injury" or "property damage"
           (1) The rental or holding for rental of an
               "insured location";
                                                               arising out of the use, sale, manufacture,
                                                               delivery, transfer or possession by any
               (a) On an occasional basis if used              person of a Controlled Substance as
                   only as a residence;                        defined by the Federal Food and Drug
               (b) In part for use only as a                   Law at 21 U.S.C.A. Sections 811 and
                   residence, unless a single family           812. Controlletl Substances inclutle but
                   unit is intended for, use by the            are not limited to cocaine, LSD, marijuana
                   occupying family to lodge more              and all narcotic drugs. However, this
                   than two roomers or boarders; or            exclusion does not apply to the legitimate
                                                             use of prescription drugs by a person
               (c) In part, as an office, school,            following the orders of a licensed
                   studio or private garage; and             physician.
           (2) An "insured" under the age of 21            Exclusions A. "Motor Vehicle Liability", B.
               years involved in a part-time or            "Watercraft Liability", C. "Aircraft Liability",
               occasional, self-employed "business"        D. "Hovercraft Liability" and E.4. "Insured's"
               with no employees;                           Premises Not An "Insured Location" do not
3. Professional Services                                    apply to "bodily injury" to a"residence
                                                            employee" arising out of and in the course of
     "Bodily injury" or "property damage" arising           the "residence employee's" employment by
     out of the rendering of or failure to render           an "insured".
     professional services;                              F. Coverage E- Personal Liability
4. "Insured's" Premises Not An "Insured                     Coverage E does not apply to:
    Location"                                               1. Liability:
                                                               a.   For any loss assessment charged
     "Bodily injury" or "property damage" arising
                                                                    against you as a member of an
     out of a premises:                                                           corporation    or
                                                                    association,
     a.     Owned by an "insured";                                  community of property owners,
     b.     Rented to an "insured"; or                              except as provitled in D. Loss
                                                                    Assessment under Section II -
     c.     Rented to others by an "insured";                       Additional Coverages;
   that is not an "insured location";                          b.    Under any contract or agreement
                                                                     entered into by an "insured''.
5. War                                                               However, this exclusion does not
     "Bodily injury" or "property damage"                            apply to written contracts:
     caused directly or indirectly by war,                          (1) That    directly   relate to the
     including  the     following    and  any                           ownership, maintenance or use of
     consequence of any of the following:                               an "insured location"; or
     a.     Undeclared war, civil war, insurrection,                (2) Where the liability of others is
            rebellion or revolution;                                   assumed by you prior to an
                                                                      "occurrence";
     b. Warlike act by a military force or                        unless excluded in a. above or
            military personnel; or                                elsewhere in this policy;
     c.     Destruction, seizure or use for a military     2. "Property damage" to property owned by
            purpose.                                           an "insured". This includes costs or
                                                               expenses incurred by an "insured" or
    Discharge of a nuclear weapon will be
                                                               others to repair, replace, enhance,
    deemed a warlike act even if accidental;
                                                               restore or maintain such property to
6. Communicable Disease                                        prevent injury to a person or tlamage to
     "Bodily injury" or "property damage" which                property of others, whether on or away
     arises out of the transmission of a                       from an "insured location";
    communicable disease by an "insured";                  3. "Property damage" to property rented to,
                                                               occupied or used by or in the care of an
7. Sexual Malestation, Corporal Punishment Or                  "insured". This exclusion does not apply
     Physical Or Mental Abuse                                  to "property damage" caused by fire,
     "Bodily injury" or "property damage" arising              smoke or explosion;
     out of sexual molestation, corporal                   4. "Bodily injury" to any person eligible to
     punishment or physical or mental abuse; or                receive any benefits voluntarily provided

                                                                                                       Page 18 of 23
'~G'~;
Rrf~~                                                                            ~1y~~
                                                                             ~>. -
       Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 31 of 35


                                                   EXHIBIT A                                              Lib~~'
                                                                                                          M~i~ai.
                                                       .                                                       INSURANCE




         or required to be providetl by an                           SECTION II - ADDITIONAL COVERAGES
         "insured" under any:                                        We cover the following in addition to the limits
         a. Workers' compensation law;                               of liability:
          b. Non-occupational disability law; or                     A. Claim Expenses
          c. Occupational disease law;                                  We pay:
      5. "Bodily injury" or "property damage" for                        1.   Expenses we incur antl costs taxed
         which an "insured" under this policy:                                against an "insured" in any suit we
         a. Is also an insured under a nuclear                                defentl;
              energy liability policy issued by the:                     2.   Premiums on bonds required in a suit we
              (1) Nuclear Energy Liability Insurance                          defend, but not for bond amounts more
                  Association;                                                than the Coverage E limit of liability. We
              (2) Mutual Atomic Energy Liability                              need not apply for or furnish any bond;
                  Underwriters;                                          3.   Reasonable expenses incurred by an
              (3) Nuclear Insurance Association of                            "insured" at our request, including actual
                 Canada;                                                      loss of earnings (but not loss of other
             or any of their successors; or                                   income) up to S 250 per day, for
          b. Would be an insured under such a                                 assisting us in the investigation or
              policy but for the exhaustion of its                            defense of a claim or suit; antl
             limit of liability; or                                      4.   Interest on the entire judgment which
      6. "Bodily injury" to you or an "insured" as                            accrues after entry of the judgment and
          defined under Definitions 5.a. or b.                                before we pay or tender, or tleposit in
         This exclusion also applies to any claim                             court that part of the judgment which
         made or suit brought against you or an                               tloes not exceed the limit of liability that
         "insured":                                                           applies.
         a. To repay; or                                            B. First Aid Expenses
         b. Share damages with;                                        We will pay expenses for first aid to others
         another person who may be obligated to                        incurred by an "insured" for "bodily injury"
         pay damages because of "botlily injury"'                      covered under this policy. We will not pay
         to an "insured".                                              for first aid to an "insured".
G. Coverage F- Medical Payments To Others                           C. Damage To Property Of Others
  Coverage F does not apply to "botlily injury":                       1. We will pay, at replacement cost, up to
  1. To a"residence employee" if the "bodily                               31,000 per "occurrence" for "property
         injury":                                                          damage" to property of others caused by
                                                                              an "insured".
         a.    Occurs off the "insured location";
              and                                                        2.   We will not pay for "property damage";
         b.
          Does not arise out of or in the course                              a. To the extent of any amount
         of the "residence employee's"                                            recoverable under Section I;
         employment by an "insured";                                          b. Caused intentionally by an "insured"
  2. To any person eligible to receive benefits                                   who is 13 years of age or older;
      voluntarily provided or required to be                                  c. To property owned by an "insured";
      provided under any:                                                     d. To property owned by or rented to a
      a. Workers' compensation law;                                               tenant of an "insuretl" or a resident
      b. Non-occupational disability law; or                                      in your household; or
      c. Occupational disease law;                                            e. Arising out of:
  3. From any:                                                                   (1) A"business" engaged in by an
      a. Nuclear reaction;                                                           "insured";
      b. Nuclear radiation; or                                                   (2) Any act or omission 1n connection
      c. Radioactive contamination;                                                   with a premises owned, rented or
      all whether controlled or uncontrolled or                                      controlled by an "insured", other
      however caused; or                                                             than the "insuretl location"; or
      d. Any consequence of any of these; or                                     (3) The         ownership,        maintenance,
  4. To any person, other than a"residence
                                                                                      occupancy,     operation,    use,
      employee" of an "insured", regularly
                                                                                      loading or unloading of aircraft,
                                                                                      hovercraft, watercraft or "motor
      residing on any part of the "insuretl
                                                                                      vehicles".
      location".
                                                                                                                           Page 19 of 23
  ~             ~,         ~
                     ~, ~d ~    ~        ~ ~'yt             yw~a '~ ~'               ~ ~
                     Mf     ~ ' i 5~ t   ~~            ti
                                                                                                                                    K
                                ~a                '...k~'   Y    a~5 ~3~r           W ~~~~
                                                                              ~s~'.....,.„....     ,          .*
                   Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 32 of 35


                                                                                                                                                         t
                                                                      EXHIBIT A                                                                       utu y.
                                                                                                                                                  INSURANCE




                               This exclusion e.(3) does not                                            SECTION II - CONDITIONS
                               apply to a"motor vehicle" that:                                          A. Limit Of Liabitity
                               (a) Is designed for recreational use                                           Our total liability under Coverage E for all
                                   off public roads;                                                         damages resulting from any one
                               (b) Is not owned by an "insured";                                             "occurrence" will not be more than the
                                   and                                                                        Coverage E limit of liability shown in, the
                               (c) At    the     time     of   the                                            Declarations. This limit is the same
                                   "occurrence", is not required                                             regardless of the number of "insureds",
                                   by law, or regulation issued by                                           claims made or persons injuretl. AII "bodily
                                  a government agency, to have                                               injury" and "property damage" resulting from
                           been registered for it to be                                                      any one accident or from continuous or -
                           used on public roads or                                                           repeated exposure to substantially the same
                           property.                                                                         general harmful conditions shall be
                                                                                                             considered to be the result of one
            D. Loss Assessment
                                                                                                             "occurrence".
                  1. We will pay up to S 1,000 for your share
                                                                                                             Our total liability under Coverage F for all
                      of loss assessment charged against you,
                                                                                                             medical expense payable for "bodily injury"
                      as owner or tenant of the "residence
                                                                                                             to one person as the result of one accident
                      premises", during the policy period by a
                                                                                                             will not be more than the Coverage F limit of
                      corporation or association of property
                                                                                                             liability shown in the Declarations.
                      owners, when the, assessment is made
                      as a result of:                                                                   B. Severability Of Insurance
                      a. "Bodily injury" or "property damage"                                                This insurance applies separately to each
                          not excluded from coverage under                                                 "insured". This condition will not increase
                          Section II - Exclusions; or                                                      our limit of liability for any one "occurrence".
                      b. Liability for an act of a director,                                            C. Duties After "Occurrence"
                         officer or trustee in the capacity as a                                             In case of an "occurrence", you or another
                          director, officer or trustee, providetl                                            "insured" will perform the following tluties
                          such person:                                                                       that apply. We have no duty to provide
                          (1) Is elected by the members of a                                                 coverage under this policy if your failure to
                              corporation or association of                                                  comply with the following duties is
                              property owners; and                                                           prejutlicial to us. You will help us by seeing
                                                                                                             that these duties are performed:
                          (2) Serves   without deriving     any
                              income from the exercise of                                                    1. Give written notice to us or our agent as
                              duties which are solely on behalf                                                  soon as is practical, which sets forth:
                               of a corporation or association of                                                a. The identity of the policy antl the
                              property owners.                                                                       "named insured" shown in the
                  2. Paragraph I. Policy Period under Section                                                          Declarations;
                      II - Conditions does not apply to this                                                        b. Reasonably available information on
                      Loss Assessment Coverage.                                                                        the time, place and circumstances of
                  3. Regardless of the number of                                                                              the "occurrence"; and
                      assessments, the limit of $1,000 is the                                                       c. Names and addresses of any
                      most we will pay for loss arising out of:                                                        claimants and witnesses;
                      a. One accident, including continuous                                                  2. Cooperate with us in the investigation,
                          or'repeated exposure to substantially                                                  settlement or defense of any claim or
                          the same general harmful condition;                                                    suit;
                          or                                                                                 3. Promptly forward to us every notice,
                     b. A covered act of a director, officer or                                                  demand, summons or other process
                        trustee. An act involving more than                                                      relating to the "occurrence";
                        one director, officer or trustee is                                                  4. At our request, help us:
                        considered to be a single act.
                                                                                                                    a. To make settlement;
                  4. We do not cover assessments chargetl
                     against you or a corporation or                                                                b.        To enforce any right of contribution
                     association of property owners by any                                                                    or intlemnity against any person or
                     governmental body.                                                                                       organization who may be liable to an
                                                                                                                              "insured";

                                                                                                                                                               Page 20 of 23
                                                                                                                 ~4'~}.u.d:            ~r"'~_
             14                    1 4 t f.~-'~'"3~'
~~~   ~~i,_.,;;                       ~§~Sxx~s    r'~. mJ ~.;~_.s .A".~~~~c . c .,~~~'~~uu,t Fk ~~r`~~.~. ~sF~~(~.-._.:_.
    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 33 of 35


                                                                                       Liberty
                                          EXHIBIT A                                    Mutual.
                                                                                         INSURANCE




       c.    With the contluct of suits and attend         Concealment Or Fraud
             hearings and trials; and                      We do not provide coverage to an "insured"
        d. To secure and give evidence and                 who, whether before or after a loss, has:
             obtain the attentlance of witnesses;          1. Intentionally concealed or misrepresented
    5. With respect to C. Damage To Property                   any material fact or circumstance;
        Of Others under Section II - Atlditional           2. Engagetl in fraudulent conduct; or
        Coverages, submit to us within 60 days             3. Made false statements;
        after the loss, a sworn statement of loss          relating to this insurance.
        and show the tlamaged property, if iri an
        "insured's" control;                             SECTIONS I AND II - CONDITIONS
    6. No "insuretl" shall, except at such               A. Liberalization Clause
        "jnsured's" own cost, voluntarily make              If we make a change which broadens
        payment, assume obligation or incur                 coverage under this edition of our policy
        expense other than for first aid to others          without additional premium charge, that
        at the time of the "bodily injury".                 change will automatically apply to your
L>s Duties   Of An Injured Person - Coverage F-             insurance as of the date we implement the
    Medical Payments To Others                              change in your state, provided that this
    1. The injured person or someone acting for             implementation date falls within 60 days
         the injured person will:                           prior to or during the policy period stated in
         a. Give us written proof of claim, under           the Declarations.
             oath if required, as soon as is                This Liberalization Clause tloes not apply to
              practical; and                                changes implemented with a general
         b. Authorize us to obtain copies of                program revision that includes both
             medical reports and records.                   broadenings and restrictions in coverage,
    2. The injured person will submit to a                  whether that general program revision is
         physical exam by a doctor of our choice            implemented through introduction of;
         when and as often as we reasonably                 1. A subsequent edition of this policy; or
         require.                                           2. An amentlatory endorsement.
E. Payment Of Claim - Coverage F- Medical                B. Waiver Or Change Of Policy Provisions
    Payments To Others                                      A waiver or change of a provision of this
    Payment under this coverage is not an                   policy must be in writing by us to be valitl.
    admission of liability by an "insuretl" or us.          Our request for an appraisal or examination
F. Suit Against Us                                          will not waive any of our rights.
    1. No action can be brought against us               C. Cancellation
         unless there has been full compliance              1. You may cancel this policy at any time
         with all of the terms untler this Section              by returning it to us or by letting us
         II.                                                    know in writing of the date canceliation
    2. No one will have the right to join us as a               is to take effect.
         party to any action against an "insured".          2. We may cancel this policy only for the
    3. Also, no action with respect to Coverage                 reasons stated below by letting you
         E can be brought against us until the                  know in writing of the date cancellation
         obligation of such "insured" has been                  takes effect. This cancellation notice
         determined by final judgment or                        may be delivered to you, or mailed to
         agreement signetl by us.                               you at your mailing address shown in the
G Bankruptcy Of An "Insured"                                    Declarations. Proof of mailing will be
    Bankruptcy or insolvency of an "insured" will               sufficient proof of notice.
    not relieve us of our obligations untler this               a. When you have not paid the
    policy.                                                          premium, we may cancel at any time
H Otherinsurance                                                     by letting you know at least 10 days
    This insurance is excess over other valid and                    before the date cancellation takes
    collectibie insurance except insurance                           effect.
    written specifically to cover as excess over                b. When this policy has been in effect
    the limits of liability that apply in this policy.               for less than 60 days and is not a
    Policy Period                                                    renewal with us, we may cancel for
    This policy applies only to "bodiiy injury" or                   any reason by letting you know at
    "property damage" which occurs during the                        least 10 days before the date
    policy period.                                                   cancellation takes effect.
                                                                                                      Page 21 of 23
                        Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 34 of 35


                                                                                                                                          Liberty
                                                                          EXHIBIT A                                                       M~~~.
                                                                                                                                          INSURANCE




                            G. When this policy has been in effect                                  E. Assignment
                                 for 60 days or more, or at any time if
                                                                                                        Assignment of this policy will not be valid
                                 it is a renewal with us, we may
                                                                                                        unless we give our written consent.
                                 cancel:
                                                                                                    F. Subrogation
                                (1) If there has been a material
                                      misrepresentation of fact which if                                An "insured" may waive in writing before a
                                      known to us would have causetl                                    loss all rights of recovery against any
                                      us not to issue the policy; or                                    person. If not waived, we may require an
                                                                                                        assignment of rights of recovery for a loss to
                                (2) If   the    risk   has     changetl
                                                                                                        the extent that payment is made by us.
                                    substantially since the policy was
                                      issued.                                                           If an assignment is sought, an "insured"
                                                                                                        must sign and deliver all related papers and
                                  This can be tlone by letting you
                                                                                                        cooperate with us.
                                  know at least 30 days before the
                                  date cancellation takes effect.                                       Subrogation does not apply to Coverage F or
                                                                                                        Paragraph C. Damage To Property Of Others
                            d. When this policy is written for a
                                                                                                        under Section II - Adtlitional Coverages,
                               period of more than one year, we
                                 may cancel for any reason at                                       G. Death
                                 anniversary by letting you know at
                                 least 30 days before the date                                          If any person named in the Declarations or
                                 cancellation takes effect.                                             the spouse, if a resident of the same
                                                                                                        household, dies, the following apply:
                       3.    When this policy is canceled, the
                             premium for the period from the date of                                    1. We insure the legal representative of the
                            cancellation to the expiration date will be                                       tleceased but only with respect to the
                            refundetl pro rata.                                                               premises and property of the deceased
                                                                                                              covered under the policy at the time of
                      4.    If the return premium is not refunded                                             tleath; antl
                            with the notice of cancellation or when
                            this policy is returned to us, we will                                      2. "Insured" includes:
                            refund it within a reasonable time after                                         a. An "insured" who is a member of
                            the date cancellation takes effect.                                                 your household at the time of your
                  D. Nonrenewal                                                                                 tleath, but only while a resident of
                                                                                                                the "residence premises"; antl
                      We may elect not to renew this policy. We
                      may do so by delivering to you, or mailing to                                          b.   With respect to your property, the
                      you at your mailing atldress shown in the                                                   person having proper temporary
                      Declarations, written notice at least 30 days                                               custody of the property until
                      before the expiration date of this policy.                                                  appointment and qualification of a
                      Proof of mailing will be sufficient proof of                                                iegal representative.
                      notice.




                                                                                                                                                      Page 22 of 23
 4 ,vnnr r ~ev              ~~,~~;1,~                                 ,,~` a1`~~~e~~.~s'~.,+S~sa}~7,~~,~~y ^',~~~~,,+~ ~.--
             r                      ~.,~',~~a*nf~'s~.~
                                     f~,~             m~a~ "'t~~'~'~ax     'i        ~~~J~ s 1aj4„~lu~r+ 51
                                                                                           F.~ ~
~ .a.... ..,..s._.ti ~F.y.r_.7.z~... ;~n..~.~L-a,~.<....~.,.                   ~.~a{4[~~.      _ . . ,x-'~.w....:L'~.^,.5.,..,.., .,.0
    Case 4:19-cv-04674 Document 1-1 Filed on 11/27/19 in TXSD Page 35 of 35


                                                                                                                                         ~ I iberty
                                                            EXHIBIT A                                                                         INSURANCE




                                                      *MUTUAL POLICY CONDITIONS

You are a member of the Liberty Mutual Fire Insurance Company while this policy is in force.
Membership entitles you to vote in person or by proxy at meetings of the company. The Annual
Meeting is in Boston; Massachusetts, on the second Wednesday in Aprii each year at 11 o'clock in the
morning.
Also, as a member, you will receive any dividends declared on this policy by the Directors.
This policy is classified in Dividend Class il.
This policy has been signetl by our President and Secretary at Boston, Massachusetts, and
countersigned on the Declarations Page by an authorized representative.

*These conditions apply only if Liberty Mutual Fire Insurance Company is shown in the Declarations as
the insurer.




                                                                                                              -1~~~°~
                      SECRETAR                                                                                  PRESIDE                   V




                                  Includes copyrightetl material of Insurance Services Office,
                                                               with its permission.
                                             Copyright, Insurance Services Office, Inc., 1999                                                             Page 23 of 23
                                     ~i
                                     K    , .?x- Z. "~s-'   a,f ~vr~ ~u~,
                                                                       w
           -,~~r~h'"1~~'v"~t~
                         ~ ' ~t}:~'~ r
                     . -1S~                                                ~~.
                                                                     '~fn1,'G.~' '3~'~','`.~e`
                                                                                            "'
                                                                                             .~'8. ~.a':u+-
                                                                                                              t , s          ~~~~
                                                                                                                      -. F~2r~6~w,~=.c
